 





Vertex Energy, Inc. 8-K [vtnr-8k_020117.htm]

 

Exhibit 10.3

 

 



 

FORM OF GUARANTY AND SECURITY AGREEMENT

 

Dated as of February 1, 2017

 

among

 

VERTEX ENERGY OPERATING, LLC,
BANGO OIL LLC,

VERTEX REFINING NV, LLC,
VERTEX REFINING OH, LLC,
VERTEX MERGER SUB, LLC,
VERTEX REFINING LA, LLC,
VERTEX II GP, LLC,

VERTEX ACQUISITION SUB, LLC,
CEDAR MARINE TERMINALS, LP,
VERTEX RECOVERY, L.P.,

GOLDEN STATE LUBRICANTS WORKS, LLC,
CROSSROAD CARRIERS, L.P.,

VERTEX RECOVERY MANAGEMENT, LLC
VERTEX RECOVERY MANAGEMENT LA, LLC
H & H OIL, L.P., and

VERTEX ENERGY, INC.

 

and

 

Each Other Grantor

From Time to Time Party Hereto

 

and

 

ENCINA BUSINESS CREDIT, LLC,

as Agent

 

 

 

i 

 

 



TABLE OF CONTENTS

 



      Page         ARTICLE I DEFINED TERMS 2 Section 1.1   Definitions 2 Section
1.2   Certain Other Terms 5         ARTICLE II GUARANTY 6 Section 2.1   Guaranty
6 Section 2.2   Limitation of Guaranty 7 Section 2.3   Contribution 7 Section
2.4   Authorization; Other Agreements 7 Section 2.5   Guaranty Absolute and
Unconditional 8 Section 2.6   Waivers 9 Section 2.7   Reliance 9         ARTICLE
III GRANT OF SECURITY INTEREST 9 Section 3.1   Collateral 9 Section 3.2   Grant
of Security Interest in Collateral 10         ARTICLE IV REPRESENTATIONS AND
WARRANTIES 10 Section 4.1   Title; No Other Liens 11 Section 4.2   Perfection
and Priority 11 Section 4.3   Jurisdiction of Organization; Chief Executive
Office 11 Section 4.4   Locations of Inventory, Equipment and Books and Records
12 Section 4.5   Pledged Collateral 12 Section 4.6   Instruments and Tangible
Chattel Paper Formerly Accounts 12 Section 4.7   Intellectual Property 12
Section 4.8   Commercial Tort Claims 13 Section 4.9   Specific Collateral 13
Section 4.10   Enforcement 13         ARTICLE V COVENANTS 14 Section 5.1  
Maintenance of Perfected Security Interest; Further Documentation and Consents
14 Section 5.2   Changes in Locations, Name, Etc 15 Section 5.3   Pledged
Collateral 15 Section 5.4   Accounts 16 Section 5.5   Commodity Contracts 16
Section 5.6   Delivery of Instruments and Tangible Chattel Paper and Control of
Investment Property, Letter-of-Credit Rights and Electronic Chattel Paper 16
Section 5.7   Intellectual Property 17 Section 5.8   Notices 18 Section 5.9  
Notice of Commercial Tort Claims 18 Section 5.10   Controlled Securities Account
19

 

ii 

 

 

TABLE OF CONTENTS

(continued)

 

Page

 



ARTICLE VI REMEDIAL PROVISIONS 19 Section 6.1 Code and Other Remedies 19 Section
6.2 Accounts and Payments in Respect of General Intangibles 22 Section 6.3
Pledged Collateral 23 Section 6.4 Proceeds to be Turned over to and Held by
Agent 24 Section 6.5 Sale of Pledged Collateral 25 Section 6.6 Deficiency 25    
  ARTICLE VII THE AGENT 26 Section 7.1 Agent’s Appointment as Attorney-in-Fact
26 Section 7.2 Authorization to File Financing Statements 27 Section 7.3
Authority of Agent 28 Section 7.4 Duty; Obligations and Liabilities 28      
ARTICLE VIII MISCELLANEOUS 29 Section 8.1 Reinstatement 29 Section 8.2 Release
of Collateral 29 Section 8.3 Independent Obligations 30 Section 8.4 No Waiver by
Course of Conduct 30 Section 8.5 Amendments in Writing 30 Section 8.6 Additional
Grantors; Additional Pledged Collateral 30 Section 8.7 Notices 31 Section 8.8
Successors and Assigns 31 Section 8.9 Counterparts 31 Section 8.10 Severability
31 Section 8.11 Governing Law 31 Section 8.12 Waiver of Jury Trial 31



 

iii 

 

 

ANNEXES AND SCHEDULES

 



  Annex 1 Form of Pledge Amendment   Annex 2 Form of Joinder Agreement   Annex 3
Form of Intellectual Property Security Agreement         Schedule 1 Commercial
Tort Claims   Schedule 2 Filings   Schedule 3 Jurisdiction of Organization;
Chief Executive Office   Schedule 4 Location of Inventory and Equipment  
Schedule 5 Pledged Collateral   Schedule 6 Intellectual Property

 

iv 

 

 

GUARANTY AND SECURITY AGREEMENT, dated as of February 1, 2017, by VERTEX ENERGY,
INC., a Nevada corporation (“Holdings”), VERTEX ENERGY OPERATING, LLC, a Texas
limited liability company, BANGO OIL LLC, a Nevada limited liability company,
VERTEX REFINING NV, LLC, a Nevada limited liability company, VERTEX REFINING OH,
LLC, an Ohio limited liability company, VERTEX MERGER SUB, LLC, a California
limited liability company, VERTEX RECOVERY MANAGEMENT, LLC, a Texas limited
liability company, VERTEX RECOVERY MANAGEMENT LA, LLC, a Louisiana limited
liability company, VERTEX REFINING LA, LLC, a Louisiana limited liability
company, VERTEX II GP, LLC, a Nevada limited liability company, VERTEX
ACQUISITION SUB, LLC, a Nevada limited liability company, CEDAR MARINE
TERMINALS, LP, a Texas limited partnership, VERTEX RECOVERY, L.P., a Texas
limited partnership, GOLDEN STATE LUBRICANTS WORKS, LLC, a Delaware limited
liability company, CROSSROAD CARRIERS, L.P., a Texas limited partnership, and H
& H OIL, L.P., a Texas limited partnership (individually each a “Borrower” and,
collectively, “Borrowers”), and each of the other entities listed on the
signature pages hereof or that becomes a party hereto pursuant to Section 8.6
(together with Holdings and the Borrowers, the “Grantors”), in favor of Encina
Business Credit, LLC (“Encina”), as administrative agent and collateral agent
(in such capacity, together with its successors and permitted assigns, the
“Agent”) for the Lenders and each other Credit Party (each as defined in the
Credit Agreement referred to below).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the [ABL] Credit Agreement dated as of February 1, 2017 (as
the same may be amended, restated, supplemented and/or modified from time to
time, the “Credit Agreement”) among Holdings, the Borrowers, the Lenders, the
Agent and the other Credit Parties, the Lenders have severally agreed to make
extensions of credit to the Borrowers upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, Holdings has agreed to guaranty the Obligations (as defined in the
Credit Agreement) of each Borrower and each Borrower has agreed to guaranty the
Obligations of each other Borrower;

 

WHEREAS, each Grantor will derive substantial direct and indirect benefits from
the making of the extensions of credit under the Credit Agreement; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrowers under the Credit
Agreement that the Grantors shall have executed and delivered this Agreement to
the Agent;

 

NOW, THEREFORE, in consideration of the premises and to induce the Lenders and
the Agent to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to the Borrowers thereunder, each Grantor
hereby agrees with the Agent as follows:

 



 

 

ARTICLE I

 

DEFINED TERMS

 

Section 1.1             Definitions. (a) Capitalized terms used herein without
definition are used as defined in the Credit Agreement.

 

(b)          The following terms have the meanings given to them in the UCC and
terms used herein without definition that are defined in the UCC have the
meanings given to them in the UCC (such meanings to be equally applicable to
both the singular and plural forms of the terms defined): “account”, “account
debtor”, “as-extracted collateral”, “certificated security”, “chattel paper”,
“commercial tort claim”, “commodity contract”, “deposit account”, “electronic
chattel paper”, “equipment”, “farm products”, “fixture”, “general intangible”,
“goods”, “health-care-insurance receivable”, “instruments”, “inventory”,
“investment property”, “letter-of-credit right”, “proceeds”, “record”,
“securities account”, “security”, “supporting obligation” and “tangible chattel
paper”.

 

(c)          The following terms shall have the following meanings:

 

“Account Control Agreement” means, with respect to any deposit account,
securities account, commodity account, securities entitlement or commodity
contract, an agreement, in form and substance reasonably satisfactory to Agent,
among Agent, the financial institution or other Person at which such account is
maintained or with which such entitlement or contract is carried (if applicable,
any holder of any other Lien, or any representative therefor) and the Loan Party
maintaining such account or owning such entitlement or contract, effective to
grant “control” (within the meaning of Articles 8 and 9 under the applicable
UCC) over such account to Agent (and, if applicable, such holder or
representative).

 

“Agreement” means this Guaranty and Security Agreement.

 

“Applicable IP Office” means the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency within or outside
the United States.

 

“Cash Collateral Account” means a deposit account or securities account subject,
in each instance, to an Account Control Agreement.

 

“Collateral” has the meaning specified in Section 3.1.

 

“Controlled Securities Account” means each securities account (including all
financial assets held therein and all certificates and instruments, if any,
representing or evidencing such financial assets) that is the subject of an
effective Account Control Agreement.

 

2

 

 

“Excluded Accounts” means deposit accounts maintained specially and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for any Borrower’s or its Subsidiaries’ employees.

 

“Excluded Equity” means any voting stock in excess of 65% of the outstanding
voting stock of any Foreign Subsidiary, which, pursuant to the terms of the
Credit Agreement, is not required to guaranty the Obligations. For the purposes
of this definition, “voting stock” means, with respect to any issuer, the issued
and outstanding shares of each class of Stock of such issuer entitled to vote
(within the meaning of Treasury Regulations § 1.956-2(c)(2)).

 

“Excluded Property” means, collectively, (i) Excluded Equity, (ii) Excluded
Accounts, and (iii) any governmental permit or any license, contract or
agreement to the extent that the collateral assignment thereof or the creation
of a security interest therein would constitute a breach of its terms, or would
permit the applicable governmental authority or any such party to such agreement
to terminate such permit, license, contract or agreement, except to the extent
that the applicable requirement of law or the term in such contract, permit,
license or agreement is ineffective under Section 9- 406, 9-407, 9-408 or 9-409
of the UCC (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law (including the Bankruptcy Code of the
United States) or principles of equity; provided, however, that a security
interest shall attach immediately at such time as such requirement of law is not
effective or applicable, or such prohibition, breach, default or termination is
no longer applicable or is waived, and to the extent severable, and shall attach
immediately to any portion of the Collateral that does not result in such
consequences; and provided, further, that “Excluded Property” shall not include
any proceeds, products, substitutions or replacements of Excluded Property
(unless such proceeds, products, substitutions or replacements would otherwise
constitute Excluded Property).

 

“Guaranteed Obligations” has the meaning set forth in Section 2.1.

 

“Guarantor” means (x) each Grantor (other than the Borrowers) and (y) each
Borrower with respect to each other Borrower’s Obligations.

 

“Guaranty” means the guaranty of the Guaranteed Obligations made by the
Guarantors as set forth in this Agreement.

 

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Laws in or relating to Internet domain
names.

 

“IP Ancillary Rights” means, with respect to any Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

 



3

 

 

“Material Intellectual Property” means Intellectual Property that is owned by or
licensed to a Grantor and material to the conduct of any Grantor’s business.

 

“Pledged Certificated Stock” means all certificated securities and any other
Stock or Stock Equivalent of any Person evidenced by a certificate, instrument
or other similar document (as defined in the UCC), in each case owned by any
Grantor, and any distribution of property made on, in respect of or in exchange
for the foregoing from time to time, including all Stock and Stock Equivalents
listed on Schedule 5. Pledged Certificated Stock excludes any Excluded Property
and any cash equivalents that are not held in Controlled Securities Accounts to
the extent permitted by Section 5.10 hereof.

 

“Pledged Collateral” means, collectively, the Pledged Stock and the Pledged Debt
Instruments.

 

“Pledged Debt Instruments” means all right, title and interest of any Grantor in
instruments evidencing any Indebtedness or other obligations owed to such
Grantor or other obligations, and any distribution of property made on, in
respect of or in exchange for the foregoing from time to time, including all
Indebtedness described on Schedule 5, issued by the obligors named therein.
Pledged Debt Instruments excludes any Excluded Property and cash equivalents
that are not held in Controlled Securities Accounts to the extent permitted by
Section 5.10 hereof.

 

“Pledged Investment Property” means any investment property of any Grantor, and
any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, other than any Pledged Stock or Pledged Debt
Instruments. Pledged Investment Property excludes any cash equivalents that are
not held in Controlled Securities Accounts to the extent permitted by Section
5.10 hereof.

 

“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.

 

“Pledged Uncertificated Stock” means any Stock or Stock Equivalent of any Person
that is not Pledged Certificated Stock, including all right, title and interest
of any Grantor as a limited or general partner in any partnership not
constituting Pledged Certificated Stock or as a member of any limited liability
company, all right, title and interest of any Grantor in, to and under any
Organization Document of any partnership or limited liability company to which
it is a party, and any distribution of property made on, in respect of or in
exchange for the foregoing from time to time, including in each case those
interests set forth on Schedule 5, to the extent such interests are not
certificated. Pledged Uncertificated Stock excludes any Excluded Property and
any cash equivalents that are not held in Controlled Securities Accounts to the
extent permitted by Section  5.10 hereof.

 

4

 

 

“Secured Obligations” has the meaning specified in Section 3.2.

 

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

 

“Stock” means (a) all shares of capital stock (whether denominated as common
stock or preferred stock), equity interests, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
or profit interests in or equivalents (regardless of how designated) of or in a
Person (other than an individual), whether voting or non-voting; and (b) all
securities convertible into or exchangeable for any other Stock and all
warrants, options or other rights to purchase, subscribe for or otherwise
acquire any other Stock, whether or not presently convertible, exchangeable or
exercisable.

 

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other stock equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other stock
equivalent, whether or not presently convertible, exchangeable or exercisable.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of Illinois; provided, however, that, in the event that, by reason of
mandatory provisions of any applicable Laws, any of the attachment, perfection
or priority of the Agent’s or any other Credit Party’s security interest in any
Collateral is governed by the Uniform Commercial Code of a jurisdiction other
than the State of Illinois, “UCC” shall mean the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such attachment, perfection or priority and for purposes of the definitions
related to or otherwise used in such provisions.

 

“Vehicles” means all vehicles covered by a certificate of title law of any
state.

 

Section 1.2             Certain Other Terms.

 

(a)          The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. The terms
“herein”, “hereof” and similar terms refer to this Agreement as a whole and not
to any particular Article, Section or clause in this Agreement. References
herein to an Annex, Schedule, Article, Section or clause refer to the
appropriate Annex or Schedule to, or Article, Section or clause in this
Agreement. Where the context requires, provisions relating to any Collateral
when used in relation to a Grantor shall refer to such Grantor’s Collateral or
any relevant part thereof.

 



5

 

 

(b)Other Interpretive Provisions.

 

(i)           Defined Terms. Unless otherwise specified herein or therein, all
terms defined in this Agreement shall have the defined meanings given herein
when used in any certificate or other document made or delivered pursuant
hereto.

 

(ii)          Certain Common Terms. The term “including” is not limiting and
means “including without limitation.”

 

(iii)         Performance; Time. Whenever any performance obligation hereunder
shall be stated to be due or required to be satisfied on a day other than a
Business Day, such performance shall be made or satisfied on the next succeeding
Business Day. In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”, and the word “through” means “to and
including.” If any provision of this Agreement refers to any action taken or to
be taken by any Person, or which such Person is prohibited from taking, such
provision shall be interpreted to encompass any and all means, direct or
indirect, of taking, or not taking, such action.

 

(iv)         Contracts. Unless otherwise expressly provided herein, references
to agreements and other contractual instruments, including this Agreement and
the other Loan Documents, shall be deemed to include all subsequent amendments,
thereto, restatements and substitutions thereof and other modifications and
supplements thereto which are in effect from time to time, but only to the
extent such amendments and other modifications are not prohibited by the terms
of any Loan Document.

 

(v)          Laws. References to any statute or regulation are to be construed
as including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

 

ARTICLE II

 

GUARANTY

 

Section 2.1 Guaranty. To induce the Lenders to make the Loans and each other
Credit Party to make credit available to or for the benefit of one or more
Grantors, each Guarantor hereby, jointly and severally, absolutely,
unconditionally and irrevocably guarantees, as primary obligor and not merely as
surety, the full and punctual payment when due, whether at stated maturity or
earlier, by reason of acceleration, mandatory prepayment or otherwise in
accordance with any Loan Document, of all the Obligations of any Borrower
whether existing on the date hereof or hereinafter incurred or created (the
“Guaranteed Obligations”); provided, that for the avoidance of doubt, the
Guaranteed Obligations of any Guarantor shall not include any Excluded Swap
Obligations of such Guarantor. This Guaranty by each Guarantor hereunder
constitutes a guaranty of payment and not of collection.

 



6

 

 

Section 2.2 Limitation of Guaranty. Any term or provision of this Guaranty or
any other Loan Document to the contrary notwithstanding, the maximum aggregate
amount for which any Guarantor shall be liable hereunder shall not exceed the
maximum amount for which such Guarantor can be liable without rendering this
Guaranty or any other Loan Document, as it relates to such Guarantor, subject to
avoidance under applicable Laws relating to fraudulent conveyance or fraudulent
transfer (including the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act and Section 548 of title 11 of the United States Code or
any applicable provisions of comparable Laws) (collectively, “Fraudulent
Transfer Laws”). Any analysis of the provisions of this Guaranty for purposes of
Fraudulent Transfer Laws shall take into account the right of contribution
established in Section 2.3 and, for purposes of such analysis, give effect to
any discharge of intercompany debt as a result of any payment made under the
Guaranty.

 

Section 2.3 Contribution. To the extent that any Guarantor that is a Subsidiary
of a Borrower shall be required hereunder to pay any portion of any Guaranteed
Obligation exceeding the greater of (a) the amount of the value actually
received by such Guarantor and its Subsidiaries from the Loans and other
Obligations and (b) the amount such Guarantor would otherwise have paid if such
Guarantor had paid the aggregate amount of the Guaranteed Obligations (excluding
the amount thereof repaid by the Borrowers) in the same proportion as such
Guarantor’s net worth on the date enforcement is sought hereunder bears to the
aggregate net worth of all the Guarantors on such date, then such Guarantor
shall be reimbursed by such other Guarantors for the amount of such excess, pro
rata, based on the respective net worth of such other Guarantors on such date.

 

Section 2.4 Authorization; Other Agreements. The Credit Parties are hereby
authorized, without notice to or demand upon any Guarantor and without
discharging or otherwise affecting the obligations of any Guarantor hereunder
and without incurring any liability hereunder, from time to time, to do each of
the following:

 

(a)          subject to compliance, if applicable, with Section 10.01 of the
Credit Agreement, (i) modify, amend, supplement or otherwise change, (ii)
accelerate or otherwise change the time of payment or (iii) waive or otherwise
consent to noncompliance with, any Guaranteed Obligation or any Loan Document;

 

(b)          apply to the Guaranteed Obligations any sums by whomever paid or
however realized to any Guaranteed Obligation in such order as provided in the
Loan Documents;

 

(c)          refund at any time any payment received by any Credit Party in
respect of any Guaranteed Obligation;

 



7

 

 

(d)          (i) sell, exchange, enforce, waive, substitute, liquidate,
terminate, release, abandon, fail to perfect, subordinate, accept, substitute,
surrender, exchange, affect, impair or otherwise alter or release any Collateral
for any Guaranteed Obligation or any other guaranty therefor in any manner, (ii)
receive, take and hold additional Collateral to secure any Guaranteed
Obligation, (iii) add, release or substitute any one or more other Guarantors,
makers or endorsers of any Guaranteed Obligation or any part thereof and (iv)
otherwise deal in any manner with the Borrowers and any other Guarantor, maker
or endorser of any Guaranteed Obligation or any part thereof; and

 

(e)          settle, release, compromise, collect or otherwise liquidate the
Guaranteed Obligations.

 

Section 2.5 Guaranty Absolute and Unconditional. Each Guarantor hereby waives
and agrees not to assert any defense (other than the payment in full in cash of
Guaranteed Obligations), whether arising in connection with or in respect of any
of the following or otherwise, and hereby agrees that its obligations under this
Guaranty are irrevocable, absolute and unconditional and shall not be discharged
as a result of or otherwise affected by any of the following (which may not be
pleaded and evidence of which may not be introduced in any proceeding with
respect to this Guaranty, in each case except as otherwise agreed in writing by
the Agent):

 

(a)          the invalidity or unenforceability of any obligation of the
Borrowers or any other Guarantor under any Loan Document or any other agreement
or instrument relating thereto (including any amendment, consent or waiver
thereto), or any security for, or other guaranty of, any Guaranteed Obligation
or any part thereof, or the lack of perfection or continuing perfection or
failure of priority of any security for the Guaranteed Obligations or any part
thereof;

 

(b)          the absence of (i) any attempt to collect any Guaranteed Obligation
or any part thereof from the Borrowers or any other Guarantor or other action to
enforce the same or (ii) any action to enforce any Loan Document or any Lien
thereunder;

 

(c)          the failure by any Person to take any steps to perfect and maintain
any Lien on, or to preserve any rights with respect to, any Collateral;

 

(d)          any workout, insolvency, bankruptcy proceeding, reorganization,
arrangement, liquidation or dissolution by or against the Borrowers, any other
Guarantor or any of a Borrower’s other Subsidiaries or any procedure, agreement,
order, stipulation, election, action or omission thereunder, including any
discharge or disallowance of, or bar or stay against collecting, any Guaranteed
Obligation (or any interest thereon) in or as a result of any such proceeding;

 

(e)          any foreclosure, whether or not through judicial sale, and any
other sale or other disposition of any Collateral or any election following the
occurrence of an Event of Default by any Credit Party to proceed separately
against any Collateral in accordance with such Credit Party’s rights under any
applicable Laws; or

 



8

 

 

(f)          any other defense, setoff, counterclaim or any other circumstance
that might otherwise constitute a legal or equitable discharge of any Borrower,
any other Guarantor or any of a Borrower’s other Subsidiaries, in each case
other than the payment in full of the Guaranteed Obligations.

 

Section 2.6 Waivers. Each Guarantor hereby unconditionally and irrevocably
waives and agrees not to assert any claim, defense, setoff or counterclaim based
on diligence, promptness, presentment, requirements for any demand or notice
hereunder including any of the following: (a) any demand for payment or
performance and protest and notice of protest; (b) any notice of acceptance; (c)
any presentment, demand, protest or further notice or other requirements of any
kind with respect to any Guaranteed Obligation (including any accrued but unpaid
interest thereon) becoming immediately due and payable; and (d) any other notice
in respect of any Guaranteed Obligation or any part thereof, and any defense
arising by reason of any disability or other defense of any Borrower or any
other Guarantor. Each Guarantor further unconditionally and irrevocably agrees,
until such time as all Secured Obligations have been indefeasibly paid in full
in cash and the Commitments have been terminated (or, in the case of contingent
reimbursement obligations with respect to Bank Products (other than Swap
Contracts), cash collateralized), not to (x) enforce or otherwise exercise any
right of subrogation or any right of reimbursement or contribution or similar
right against any Borrower or any other Guarantor by reason of any Loan Document
or any payment made thereunder or (y) assert any claim, defense, setoff or
counterclaim it may have against any other Loan Party or set off any of its
obligations to such other Loan Party against obligations of such Loan Party to
such Guarantor. No obligation of any Guarantor hereunder shall be discharged
other than by complete performance.

 

Section 2.7 Reliance. Each Guarantor hereby assumes responsibility for keeping
itself informed of the financial condition of each Borrower, each other
Guarantor and any other guarantor, maker or endorser of any Guaranteed
Obligation or any part thereof, and of all other circumstances bearing upon the
risk of nonpayment of any Guaranteed Obligation or any part thereof that
diligent inquiry would reveal, and each Guarantor hereby agrees that no Credit
Party shall have any duty to advise any Guarantor of information known to it
regarding such condition or any such circumstances. In the event any Credit
Party, in its sole discretion, undertakes at any time or from time to time to
provide any such information to any Guarantor, such Credit Party shall be under
no obligation to (a) undertake any investigation not a part of its regular
business routine,

 

(b)          disclose any information that such Credit Party, pursuant to
accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (c) make any future disclosures of such information or
any other information to any Guarantor.

 

ARTICLE III

 

GRANT OF SECURITY INTEREST

 

Section 3.1          Collateral. For the purposes of this Agreement, all of the
following property now owned or at any time hereafter acquired by a Grantor or
in which a Grantor now has or at any time in the future may acquire any right,
title or interests is collectively referred to as the “Collateral”:

 



9

 

 

(a)          all accounts, chattel paper, deposit accounts, documents (as
defined in the UCC), equipment, general intangibles, instruments, inventory,
investment property, letter of credit rights and any supporting obligations
related to any of the foregoing;

 

(b)          the commercial tort claims described on Schedule 1 and on any
supplement thereto received by the Agent pursuant to Section 5.9;

 

(c)          all books and records pertaining to the other property described in
this Section 3.1;

 

(d)          all property of such Grantor held by any Credit Party, including
all property of every description, in the custody of or in transit to such
Credit Party for any purpose, including safekeeping, collection or pledge, for
the account of such Grantor or as to which such Grantor may have any right or
power, including but not limited to cash;

 

(e)          all other goods (including but not limited to fixtures) and
personal property of such Grantor, whether tangible or intangible and wherever
located;

 

(f)          all Pledged Collateral; and

 



(g)          to the extent not otherwise included, all proceeds of the
foregoing. Notwithstanding the foregoing, Collateral does not include any
Excluded Property.

 

Section 3.2 Grant of Security Interest in Collateral. Each Grantor, as
collateral security for the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Obligations of
such Grantor (the “Secured Obligations”), hereby mortgages, pledges and
hypothecates to the Agent for the benefit of the Credit Parties, and grants to
the Agent for the benefit of the Credit Parties a Lien on and security interest
in, all of its right, title and interest in, to and under the Collateral of such
Grantor; provided, however, notwithstanding the foregoing, no Lien or security
interest is hereby granted on any Excluded Property; provided, further, that if
and when any property shall cease to be Excluded Property, a Lien on and
security in such property shall be deemed granted therein.

 



10

 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders and the Agent to enter into the Loan Documents, each
Grantor hereby represents and warrants each of the following to the Agent, the
Lenders, and the other Credit Parties:

 

Section 4.1 Title; No Other Liens. Except for the Lien granted to the Agent
pursuant to this Agreement and other Permitted Encumbrances under any Loan
Document (including Section 4.2), such Grantor owns each item of the Collateral
free and clear of any and all Liens or claims of others. Such Grantor (a) is the
record and beneficial owner of the Collateral pledged by it hereunder
constituting instruments or certificates and (b) has rights in or the power to
transfer each other item of Collateral in which a Lien is granted by it
hereunder, free and clear of any other Lien, other than permitted encumbrances.

 

Section 4.2 Perfection and Priority. The security interest granted pursuant to
this Agreement constitutes a valid and continuing perfected security interest in
favor of the Agent in all Collateral subject, for the following Collateral, to
the occurrence of the following: (i) in the case of all Collateral in which a
security interest may be perfected by filing a financing statement under the
UCC, the completion of the filings and other actions specified on Schedule 2
(which, in the case of all filings and other documents referred to on such
schedule, have been delivered to the Agent in completed and duly authorized
form), (ii) with respect to any deposit account, the execution of Account
Control Agreements, (iii) in the case of all copyrights, trademarks and patents
for which UCC filings are insufficient, all appropriate filings having been made
with the United States Copyright Office or the United States Patent and
Trademark Office, as applicable, (iv) in the case of letter-of-credit rights
that are not supporting obligations of Collateral, the execution of a
Contractual Obligation granting control to the Agent over such letter-of-credit
rights, (v) in the case of electronic chattel paper, the completion of all steps
necessary to grant control to the Agent over such electronic chattel paper and
(vi) in the case of Vehicles, the actions required under Section 5.1(e). Such
security interest shall be prior to all other Liens on the Collateral except for
Permitted Encumbrances having priority over the Agent’s Lien by operation of law
or permitted pursuant to clause (d) of the definition of “Permitted Encumbrance”
in the Credit Agreement upon (i) in the case of all Pledged Certificated Stock,
Pledged Debt Instruments and Pledged Investment Property, the delivery thereof
to the Agent of such Pledged Certificated Stock, Pledged Debt Instruments and
Pledged Investment Property consisting of instruments and certificates, in each
case properly endorsed for transfer to the Agent or in blank, (ii) in the case
of all Pledged Investment Property not in certificated form, the execution of
Account Control Agreements with respect to such investment property and (iii) in
the case of all other instruments and tangible chattel paper that are not
Pledged Certificated Stock, Pledged Debt Instruments or Pledged Investment
Property, the delivery thereof to the Agent of such instruments and tangible
chattel paper. Except as set forth in this Section 4.2, all actions by each
Grantor necessary or desirable to protect and perfect the Lien granted hereunder
on the Collateral have been duly taken or will, on the Closing Date, be taken.

 

Section 4.3 Jurisdiction of Organization; Chief Executive Office. Such Grantor’s
jurisdiction of organization, legal name and organizational identification
number, if any, and the location of such Grantor’s chief executive office or
principal place of business, in each case as of the date hereof, is specified on
Schedule 3 and such Schedule 3 also lists all jurisdictions of incorporation or
organization, legal names and locations of such Grantor’s chief executive office
or sole place of business for the five years preceding the date hereof.

 



11

 

 

Section 4.4 Locations of Inventory, Equipment and Books and Records. On the date
hereof, such Grantor’s inventory and equipment (other than inventory or
equipment in transit, items out for repair and equipment in possession of
employees in each case, in the ordinary course of business) and books and
records concerning the Collateral are kept at the locations listed on Schedule
4.

 

Section 4.5 Pledged Collateral. (a) The Pledged Stock pledged by such Grantor
hereunder (a) is listed on Schedule 5 and constitutes that percentage of the
issued and outstanding equity of all classes of each issuer thereof as set forth
on Schedule 5, as such Schedule 5 may be updated from time to time by a
supplement delivered to Agent; and (b) has been duly authorized, validly issued
and is fully paid and nonassessable (other than Pledged Stock in limited
liability companies and partnerships) and (c) constitutes the legal, valid and
binding obligation of the obligor with respect thereto, enforceable in
accordance with its terms.

 

(b)          As of the Closing Date, all Pledged Collateral (other than Pledged
Uncertificated Stock) and all Pledged Investment Property consisting of
instruments (other than checks received in the ordinary course of business) and
certificates has been delivered to the Agent in accordance with Section 5.3(a).

 

(c)          Subject to Section 6.3, upon the occurrence and during the
continuance of an Event of Default, the Agent shall be entitled to exercise all
of the rights of the Grantor granting the security interest in any Pledged
Stock, and a transferee or assignee of such Pledged Stock shall become a holder
of such Pledged Stock to the same extent as such Grantor and be entitled to
participate in the management of the issuer of such Pledged Stock and, upon the
transfer of the entire interest of such Grantor, such Grantor shall, by
operation of law, cease to be a holder of such Pledged Stock.

 

Section 4.6 Instruments and Tangible Chattel Paper Formerly Accounts. No amount
payable to such Grantor under or in connection with any account is evidenced by
any instrument (other than checks in the ordinary course of business) or
tangible chattel paper that has not been delivered to the Agent, properly
endorsed for transfer, to the extent delivery is required by Section 5.6(a).

 

Section 4.7             Intellectual Property.

 

(a)          Schedule 6 sets forth a true and complete list of the following
Intellectual Property such Grantor owns, licenses or otherwise has the right to
use: (i) Intellectual Property that is registered or subject to applications for
registration, (ii) Internet Domain Names and (iii) Material Intellectual
Property and material Software, separately identifying that owned and licensed
to such Grantor and including for each of the foregoing items (1) the owner, (2)
the title, (3) the jurisdiction in which such item has been registered or
otherwise arises or in which an application for registration has been filed, (4)
as applicable, the registration or application number and registration or
application date and (5) any intellectual property licenses or other rights
(including franchises) granted by the Grantor with respect thereto.

 



12

 

 

(b)          On the Closing Date, all Material Intellectual Property owned by
such Grantor is valid, in full force and effect, subsisting, unexpired and
enforceable, and no Material Intellectual Property has been abandoned. No breach
or default of any material intellectual property licenses shall be caused by any
of the following, and none of the following shall limit or impair the ownership,
use, validity or enforceability of, or any rights of such Grantor in, any
Material Intellectual Property: (i) the consummation of the transactions
contemplated by any Loan Document or (ii) any holding, decision, judgment or
order rendered by any Governmental Authority. As of the Closing Date, there are
no pending (or, to the knowledge of such Grantor, threatened) actions in
writing, investigations, suits, proceedings, audits, claims, demands, orders or
disputes challenging the ownership, use, validity, enforceability of, or such
Grantor’s rights in, any Material Intellectual Property of such Grantor. To such
Grantor’s knowledge, no Person has been or is infringing, misappropriating,
diluting, violating or otherwise impairing any Intellectual Property of such
Grantor. Such Grantor, and to such Grantor’s knowledge each other party thereto,
is not in material breach or default of any material intellectual property
licenses.

 

Section 4.8             Commercial Tort Claims. The only commercial tort claims
of any Grantor existing on the date hereof in which the amount claimed is, or in
which the amount recoverable (if the plaintiff prevails) could reasonably be
expected to be in excess of $100,000 individually or $250,000 in the aggregate
(regardless of whether the amount, defendant or other material facts can be
determined and regardless of whether such commercial tort claim has been
asserted, threatened or has otherwise been made known to the obligee thereof or
whether litigation has been commenced for such claims) are those listed on
Schedule 1, which sets forth such information separately for each Grantor.

 

Section 4.9 Specific Collateral. None of the Collateral is or is proceeds or
products of farm products, as-extracted collateral, health-care-insurance
receivables or timber to be cut.

 

Section 4.10 Enforcement. No permit, notice to or filing with any Governmental
Authority or any other Person or any consent from any Person is required for the
exercise by the Agent of its rights (including voting rights) provided for in
this Agreement or the enforcement of remedies in respect of the Collateral
pursuant to this Agreement, including the transfer of any Collateral, except as
may be required in connection with the disposition of any portion of the Pledged
Collateral by laws affecting the offering and sale of securities generally or
any approvals that may be required to be obtained from any bailees or landlords
to collect the Collateral.

 



13

 

 

ARTICLE V

 

COVENANTS

 

Each Grantor agrees with the Agent to the following, as long as any Obligation
or Commitment remains outstanding (other than contingent indemnification
obligations to the extent no claim giving rise thereto has been asserted):

 

Section 5.1 Maintenance of Perfected Security Interest; Further Documentation
and Consents. (a) Generally. Such Grantor shall (i) not use or permit the
Collateral to be used unlawfully or in violation of any provision of any Loan
Document, any Laws or any policy of insurance covering the Collateral and (ii)
not enter into any Contractual Obligation or undertaking restricting the right
or ability of such Grantor or the Agent to sell, assign, convey or transfer any
Collateral if such restriction would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

(b)          Such Grantor shall maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described in Section 4.2 and shall defend such security interest and such
priority against the claims and demands of all Persons, other than holders of
Permitted Encumbrances.

 

(c)          Such Grantor shall furnish to the Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other documents in connection with the Collateral as the Agent may
reasonably request, all in reasonable detail and in form and substance
reasonably satisfactory to the Agent.

 

(d)          At any time and from time to time, upon the written request of the
Agent, such Grantor shall, for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted, (i)
promptly and duly execute and deliver, and have recorded, such further
documents, including an authorization to file (or, as applicable, the filing) of
any financing statement or amendment under the UCC (or other filings under
similar Laws) in effect in any applicable jurisdiction with respect to the
security interest created hereby and (ii) take such further action as the Agent
may reasonably request, including (A) using its commercially reasonable efforts
to secure all approvals necessary for the collateral assignment to or for the
benefit of the Agent of any Contractual Obligation, including any intellectual
property license, held by such Grantor in each case that is part of the
Collateral and to enforce the security interests granted hereunder and (B)
executing and delivering any Account Control Agreements with respect to deposit
accounts and securities accounts (other than Excluded Accounts).

 

(e)          If requested by the Agent, the Grantor shall arrange for the
Agent’s security interest to be noted on the certificate of title of each
Vehicle and shall file any other necessary documentation in each jurisdiction
that the Agent shall deem advisable to perfect its security interests in any
Vehicle.

 



14

 

 

Section 5.2 Changes in Locations, Name, Etc. Except upon 30 days’ prior written
notice to the Agent (or such shorter period as Agent may permit in its sole
discretion) and delivery to the Agent of (a) all documents reasonably requested
by the Agent to maintain the validity, perfection and priority of the security
interests provided for herein and (b) if applicable, a written supplement to
Schedule 4 showing any additional locations at which inventory or equipment
shall be kept, such Grantor shall not do any of the following:

 

(i)          permit any inventory or equipment to be kept at a location other
than those listed on Schedule 4, except for inventory or equipment in transit,
items out for repair and equipment in the possession of employees (including
laptops and cell phones) and equipment with a fair market value not to exceed
$100,000 in the aggregate of all such locations, in each case, in the ordinary
course of business;

 

(ii)         change its jurisdiction of organization, its chief executive office
or its principal place of business, in each case from that referred to in
Section 4.3; or

 

(iii)        change its legal name or organizational identification number, if
any, or corporation, limited liability company, partnership or other
organizational structure to such an extent that any financing statement filed in
connection with this Agreement would become misleading.

 

Section 5.3 Pledged Collateral. (a) Delivery of Pledged Collateral. Such Grantor
shall (i) deliver to the Agent, in suitable form for transfer and in form and
substance satisfactory to the Agent, (A) all Pledged Certificated Stock, (B) all
Pledged Debt Instruments and (C) all certificates and instruments evidencing
Pledged Investment Property and (ii) maintain all other Pledged Investment
Property in a Controlled Securities Account.

 

(b)          Event of Default. During the continuance of an Event of Default,
the Agent shall have the right, at any time in its discretion and without notice
to the Grantor, to (i) transfer to or to register in its name or in the name of
its nominees any Pledged Collateral or any Pledged Investment Property and (ii)
exchange any certificate or instrument representing or evidencing any Pledged
Collateral or any Pledged Investment Property for certificates or instruments of
smaller or larger denominations.

 

(c)          Cash Distributions with respect to Pledged Collateral. Except as
provided in Article VI and subject to the limitations set forth in the Credit
Agreement, such Grantor shall be entitled to receive all cash distributions paid
in respect of the Pledged Collateral.

 

(d)          Voting Rights. Except as provided in Article VI, such Grantor shall
be entitled to exercise all voting, consent and corporate, partnership, limited
liability company and similar rights with respect to the Pledged Collateral;
provided, however, that no vote shall be cast, consent given or right exercised
or other action taken by such Grantor that would impair the Collateral in any
material respect or result in any violation of any provision of any Loan
Document.

 



15

 

 

Section 5.4             Accounts.

 

(a)          Such Grantor shall not, other than in the ordinary course of
business or otherwise permitted in the Credit Agreement, (i) grant any extension
of the time of payment of any account, (ii) compromise or settle any account for
less than the full amount thereof, (iii) release, wholly or partially, any
Person liable for the payment of any account, (iv) allow any credit or discount
on any account or (v) amend, supplement or modify any account in any manner that
would materially adversely affect the value thereof.

 

(b)          In connection with periodic audits conducted by Agent and at any
time when an Event of Default is continuing, the Agent shall have the right to
make test verifications of the Accounts in any manner and through any medium
that it reasonably considers advisable, and such Grantor shall furnish all such
assistance and information as the Agent may reasonably require in connection
therewith. So long as an Event of Default is continuing, upon the Agent’s
reasonable request, such Grantor shall cause independent public accountants or
others satisfactory to the Agent to furnish to the Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
accounts; provided, however, that unless an Event of Default shall be
continuing, the Agent shall request no more than four such reports during any
calendar year.

 

Section 5.5 Commodity Contracts. Except as set forth on Schedule 7, such Grantor
shall not have any commodity contract unless subject to an Account Control
Agreement.

 

Section 5.6 Delivery of Instruments and Tangible Chattel Paper and Control of
Investment Property, Letter-of-Credit Rights and Electronic Chattel Paper. (a)
If any amount in excess of $100,000 payable under or in connection with any
Collateral owned by such Grantor shall be or become evidenced by an instrument
or tangible chattel paper other than such instrument delivered in accordance
with Section 5.3(a) and in the possession of the Agent, such Grantor shall mark
all such instruments (other than the checks received in the ordinary course of
business) and tangible chattel paper with the following legend: “This writing
and the obligations evidenced or secured hereby are subject to the security
interest of Encina Business Credit, LLC, as Agent” and, at the request of the
Agent, shall promptly deliver such instrument or tangible chattel paper to the
Agent, duly indorsed in a manner reasonably satisfactory to the Agent.

 

(b)          Such Grantor shall not grant “control” (within the meaning of such
term under Article 9-106 of the UCC) over any investment property to any Person
other than the Agent.

 



16

 

 

(c)          If such Grantor is or becomes the beneficiary of a letter of credit
that is (i) not a supporting obligation of any Collateral and (ii) in excess of
$100,000, such Grantor shall promptly, and in any event within 10 Business Days
after becoming a beneficiary, notify the Agent thereof and use commercially
reasonable efforts to enter into a Contractual Obligation with the Agent, the
issuer of such letter of credit or any nominated person with respect to the
letter-of-credit rights under such letter of credit. Such Contractual Obligation
shall assign such letter-of-credit rights to the Agent and such assignment shall
be sufficient to grant control for the purposes of Section 9-107 of the UCC (or
any similar section under any equivalent UCC). Such Contractual Obligation shall
also direct all payments thereunder to a Cash Collateral Account. The provisions
of the Contractual Obligation shall be in form and substance reasonably
satisfactory to the Agent.

 

(d)          If any amount in excess of $100,000 payable under or in connection
with any Collateral owned by such Grantor shall be or become evidenced by
electronic chattel paper, such Grantor shall take all steps necessary to grant
the Agent control of all such electronic chattel paper for the purposes of
Section 9-105 of the UCC (or any similar section under any equivalent UCC) and
all “transferable records” as defined in each of the Uniform Electronic
Transactions Act and the Electronic Signatures in Global and National Commerce
Act.

 

Section 5.7 Intellectual Property. (a) Within 45 days after any change to
Schedule 6 for such Grantor, such Grantor shall provide the Agent notification
thereof and the short-form intellectual property agreements and assignments as
described in this Section 5.7 and other documents that the Agent reasonably
requests with respect thereto.

 

(b)          Such Grantor shall (and shall use commercially reasonable efforts
to cause all its licensees to) (i) (1) continue to use each trademark included
in the Material Intellectual Property in order to maintain such trademark in
full force and effect with respect to each class of goods for which such
trademark is currently used, free from any claim of abandonment for non-use,
except where such abandonment for non-use is deemed prudent in the good faith
business judgment of such Grantor, (2) maintain at least the same standards of
quality of products and services offered under such trademark as are currently
maintained, (3) use such trademark with the appropriate notice of registration
and all other notices and legends required by applicable Laws, (4) not adopt or
use any other trademark that is confusingly similar or a colorable imitation of
such trademark unless the Agent shall obtain a perfected security interest in
such other trademark pursuant to this Agreement and (ii) not knowingly do any
act or omit to do any act whereby (w) such trademark (or any goodwill associated
therewith) may become destroyed, invalidated, impaired or harmed in any way
except where it is deemed prudent in the good faith business judgment of such
Grantor, (x) any patent included in the Material Intellectual Property may
reasonably be expected to become forfeited, misused, unenforceable, abandoned or
dedicated to the public except where it is deemed prudent in the good faith
business judgment of such Grantor, (y) any portion of the copyrights included in
the Material Intellectual Property may become invalidated, otherwise impaired or
fall into the public domain except where it is deemed prudent in the good faith
business judgment of such Grantor or (z) any trade secret that is Material
Intellectual Property may become publicly available or otherwise unprotectable.

 



17

 

 

(c)          Such Grantor shall notify the Agent promptly if it knows, or has
reason to know, that any application or registration relating to any Material
Intellectual Property may become forfeited, misused, unenforceable, abandoned or
dedicated to the public, or of any materially adverse determination or
development regarding the validity or enforceability or such Grantor’s ownership
of, interest in, right to use, register, own or maintain any Material
Intellectual Property (including the institution of, or any such determination
or development in, any proceeding relating to the foregoing in any Applicable IP
Office). Such Grantor shall take all actions that are necessary in its business
judgment or reasonably requested by the Agent to maintain and pursue each
application (and to obtain the relevant registration or recordation) and to
maintain each registration and recordation included in the Material Intellectual
Property, except where such Grantor in its good faith business judgment deems it
prudent to abandon.

 

(d)          Such Grantor shall not knowingly do any act or omit to do any act
to infringe, misappropriate, dilute, violate or otherwise impair the
Intellectual Property of any other Person. In the event that any Material
Intellectual Property of such Grantor is or has been infringed, misappropriated,
violated, diluted or otherwise impaired by a third party, such Grantor shall
take such action as it reasonably deems appropriate under the circumstances in
response thereto, including promptly bringing suit and recovering all damages
therefor.

 

(e)          Such Grantor shall execute and deliver to the Agent in form and
substance reasonably acceptable to the Agent and suitable for (i) filing in the
Applicable IP Office the short-form intellectual property security agreements in
the form attached hereto as Annex 3 for all copyrights, trademarks, patents and
intellectual property licenses of such Grantor and (ii) upon reasonable request
of Agent, recording with the appropriate Internet domain name registrar, a duly
executed form of collateral assignment for all Internet Domain Names of such
Grantor (together with appropriate supporting documentation as may be reasonably
requested by the Agent).

 

Section 5.8 Notices. Such Grantor shall promptly notify the Agent in writing of
its acquisition of any interest hereafter in Collateral that is of a type where
a security interest or Lien must be or may be registered, recorded or filed
under, or notice thereof given under, any federal statute or regulation, that
has not already been registered, recorded or filed, to grant or perfect a Lien
on such Collateral to the extent required hereunder or reasonably deemed
appropriate by the Agent; provided, that, in the case of Vehicles, such Grantor
shall provide the Agent with notice on a monthly basis of any Vehicles acquired
in the immediately preceding month.

 



18

 

 

Section 5.9 Notice of Commercial Tort Claims. Such Grantor agrees that, if it
shall acquire any interest in any commercial tort claim (whether from another
Person or because such commercial tort claim shall have come into existence),
(i) such Grantor shall, promptly upon such acquisition, deliver to the Agent, in
each case in form and substance reasonably satisfactory to the Agent, a notice
of the existence and nature of such commercial tort claim and a supplement to
Schedule 1 containing a specific description of such commercial tort claim, (ii)
Section 3.1 shall apply to such commercial tort claim and (iii) such Grantor
shall execute and deliver to the Agent, in each case in form and substance
reasonably satisfactory to the Agent, any document, and take all other action,
deemed by the Agent to be reasonably necessary or appropriate for the Agent to
obtain, on behalf of the Lenders, a perfected security interest having at least
the priority set forth in Section 4.2 in all such commercial tort claims. Any
supplement to Schedule 1 delivered pursuant to this Section 5.9 shall, after the
receipt thereof by the Agent, become part of Schedule 1 for all purposes
hereunder other than in respect of representations and warranties made prior to
the date of such receipt.

 

Section 5.10       Controlled Securities Account. Each Grantor shall deposit all
of its cash equivalents in securities accounts that are Controlled Securities
Accounts.

 

ARTICLE VI

 

REMEDIAL PROVISIONS

 

Each Grantor covenants and agrees with the Agent and the other Credit Parties
that, from and after the date of this Agreement, subject to the terms of the
Intercreditor Agreement:

 

Section 6.1 Code and Other Remedies. (a) UCC Remedies. During the continuance of
an Event of Default, the Agent may exercise, in addition to all other rights and
remedies granted to it in this Agreement and in any other instrument or
agreement securing, evidencing or relating to any Secured Obligation, all rights
and remedies of a secured party under the UCC or any other applicable law.

 

(b)          Disposition of Collateral. Without limiting the generality of the
foregoing, the Agent may, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses (other than a defense of payment in
full in cash of the Guaranteed Obligations), advertisements and notices are
hereby waived), during the continuance of any Event of Default (personally or
through its Agents or attorneys), (i) enter upon the premises where any
Collateral is located, without any obligation to pay rent (except to the extent
set forth in any applicable collateral access agreement), through self-help (to
the extent permitted by law), without judicial process, without first obtaining
a final judgment or giving any Grantor or any other Person notice or opportunity
for a hearing on the Agent’s claim or action, except as may be required by
applicable non-waivable Law, (ii) collect, receive, appropriate and realize upon
any Collateral and (iii) sell, assign, convey, transfer, grant option or options
to purchase and deliver any Collateral (enter into Contractual Obligations to do
any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of any Credit Party or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk, in each case, subject to applicable non-waivable
Law. The Agent shall have the right, upon any such public sale or sales and, to
the extent permitted by the UCC and other applicable Laws, upon any such private
sale, to purchase the whole or any part of the Collateral so sold, free of any
right or equity of redemption of any Grantor, which right or equity is hereby
waived and released.

 



19

 

 

(c)          Management of the Collateral. Each Grantor further agrees, that,
during the continuance of any Event of Default, (i) at the Agent’s request, it
shall assemble the Collateral and make it available to the Agent at places that
the Agent shall reasonably select, whether at such Grantor’s premises or
elsewhere, (ii) without limiting the foregoing, the Agent also has the right to
require that each Grantor store and keep any Collateral pending further action
by the Agent and, while any such Collateral is so stored or kept, provide such
guards and maintenance services as shall be necessary to protect the same and to
preserve and maintain such Collateral in good condition, (iii) until the Agent
is able to sell, assign, convey or transfer any Collateral, the Agent shall have
the right to hold or use such Collateral to the extent that it deems appropriate
for the purpose of preserving the Collateral or its value or for any other
purpose deemed appropriate by the Agent and (iv) the Agent may, if it so elects,
seek the appointment of a receiver or keeper to take possession of any
Collateral and to enforce any of the Agent’s remedies (for the benefit of the
Credit Parties), with respect to such appointment without prior notice or
hearing as to such appointment. The Agent shall not have any obligation to any
Grantor to maintain or preserve the rights of any Grantor as against third
parties with respect to any Collateral while such Collateral is in the
possession of the Agent.

 

(d)          Application of Proceeds. The Agent shall apply the cash proceeds of
any action taken by it pursuant to this Section 6.1, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any Collateral or in any way relating
to the Collateral or the rights of the Agent and any other Credit Party
hereunder, including reasonable attorneys’ fees and disbursements, to the
payment in whole or in part of the Secured Obligations, as set forth in the
Credit Agreement, and only after such application and after the payment by the
Agent of any other amount required by any Laws, need the Agent account for the
surplus, if any, to any Grantor.

 

(e)          Direct Obligation. Neither the Agent nor any other Credit Party
shall be required to make any demand upon, or pursue or exhaust any right or
remedy against, any Grantor, any other Loan Party or any other Person with
respect to the payment of the Obligations or to pursue or exhaust any right or
remedy with respect to any Collateral therefor or any direct or indirect
guaranty thereof. All of the rights and remedies of the Agent and any other
Credit Party under any Loan Document shall be cumulative, may be exercised
individually or concurrently and not exclusive of any other rights or remedies
provided by any Laws. To the extent it may lawfully do so, each Grantor
absolutely and irrevocably waives and relinquishes the benefit and advantage of,
and covenants not to assert against the Agent or any Lender, any valuation,
stay, appraisement, extension, redemption or similar laws and any and all rights
or defenses (other than a defense of payment in full in cash of the Guaranteed
Obligations) it may have as a surety, now or hereafter existing, arising out of
the exercise by them of any rights hereunder. If any notice of a proposed sale
or other disposition of any Collateral shall be required by law, such notice
shall be deemed reasonable and proper if given at least 10 days before such sale
or other disposition.

 



20

 

 

(f)          Commercially Reasonable. To the extent that applicable Laws impose
duties on the Agent to exercise remedies in a commercially reasonable manner,
each Grantor acknowledges and agrees that it is not commercially unreasonable
for the Agent to do any of the following:

 

(i)           fail to incur significant costs, expenses or other liabilities
reasonably deemed as such by the Agent to prepare any Collateral for disposition
or otherwise to complete raw material or work in process into finished goods or
other finished products for disposition;

 

(ii)          fail to obtain permits, or other consents, for access to any
Collateral to sell or for the collection or sale of any Collateral, or, if not
required by other Laws, fail to obtain permits or other consents for the
collection or disposition of any Collateral;

 

(iii)        fail to exercise remedies against account debtors or other Persons
obligated on any Collateral or to remove Liens on any Collateral or to remove
any adverse claims against any Collateral;

 

(iv)         advertise dispositions of any Collateral through publications or
media of general circulation, whether or not such Collateral is of a specialized
nature, or to contact other Persons, whether or not in the same business as any
Grantor, for expressions of interest in acquiring any such Collateral;

 

(v)          exercise collection remedies against account debtors and other
Persons obligated on any Collateral, directly or through the use of collection
agencies or other collection specialists, hire one or more professional
auctioneers to assist in the disposition of any Collateral, whether or not such
Collateral is of a specialized nature, or, to the extent deemed appropriate by
the Agent, obtain the services of other brokers, investment bankers, consultants
and other professionals to assist the Agent in the collection or disposition of
any Collateral, or utilize Internet sites that provide for the auction of assets
of the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets to dispose of any
Collateral;

 

(vi)dispose of assets in wholesale rather than retail markets;

 



21

 

 

(vii)          disclaim disposition warranties, such as title, possession or
quiet enjoyment; or

 

(viii)         purchase insurance or credit enhancements to insure the Agent
against risks of loss, collection or disposition of any Collateral or to provide
to the Agent a guaranteed return from the collection or disposition of any
Collateral.

 

Each Grantor acknowledges that the purpose of this Section 6.1 is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against any Collateral and that other actions or
omissions by the Credit Parties shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 6.1. Without limitation
upon the foregoing, nothing contained in this Section 6.1 shall be construed to
grant any rights to any Grantor or to impose any duties on the Agent that would
not have been granted or imposed by this Agreement or by applicable Laws in the
absence of this Section 6.1.

 

(g)          Intellectual Property Licenses. Solely for the purpose of enabling
the Agent to exercise rights and remedies under this Section 6.1 (including in
order to take possession of, collect, receive, assemble, process, appropriate,
remove, realize upon, sell, assign, convey, transfer or grant options to
purchase any Collateral) at such time as the Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the Agent, for
the benefit of the Credit Parties, (i) an irrevocable, nonexclusive, worldwide
license (exercisable without payment of royalty or other compensation to such
Grantor), including in such license the right to sublicense, use and practice
any Intellectual Property now owned or hereafter acquired by such Grantor and
access to all media in which any of the licensed items may be recorded or stored
and to all Software and programs used for the compilation or printout thereof
and (ii) an irrevocable license (without payment of rent or other compensation
to such Grantor) to use, operate and occupy all real property owned, operated,
leased, subleased or otherwise occupied by such Grantor.

 

Section 6.2 Accounts and Payments in Respect of General Intangibles. (a) In
addition to, and not in substitution for, any similar requirement in the Credit
Agreement, if required by written notice from the Agent at any time during the
continuance of an Event of Default, any payment of accounts or payment in
respect of general intangibles, when collected by any Grantor, shall be promptly
(and, in any event, within 2 Business Days) deposited by such Grantor in the
exact form received, duly indorsed by such Grantor to the Agent, in a Cash
Collateral Account, subject to withdrawal by the Agent as provided in Section
6.4. Until so turned over, such payment shall be held by such Grantor in trust
for the Agent, segregated from other funds of such Grantor. Each such deposit of
proceeds of accounts and payments in respect of general intangibles shall be
accompanied by a report identifying in reasonable detail the nature and source
of the payments included in the deposit.

 



22

 

 

(b)          At any time during the continuance of an Event of Default:

 

(i)           each Grantor shall, upon the Agent’s request, deliver to the Agent
all original (or, to the extent not available, a copy thereof) and other
documents evidencing, and relating to, the Contractual Obligations and
transactions that gave rise to any account or any payment in respect of general
intangibles, including all original (or, to the extent not available, a copy
thereof) orders, invoices and shipping receipts and notify account debtors that
the accounts or general intangibles have been collaterally assigned to the Agent
and that payments in respect thereof shall be made directly to the Agent;

 

(ii)          the Agent may, without notice, at any time during the continuance
of an Event of Default, limit or terminate the authority of a Grantor to collect
its accounts or amounts due under general intangibles or any thereof and, in its
own name or in the name of others, communicate with account debtors to verify
with them to the Agent’s reasonable satisfaction the existence, amount and terms
of any account or amounts due under any general intangible. In addition, the
Agent may, to the extent not prohibited by applicable non-waivable Law, at any
time enforce such Grantor’s rights against such account debtors and obligors of
general intangibles; and

 

(iii)         each Grantor shall take all actions, deliver all documents and
provide all information necessary or reasonably requested by the Agent to ensure
any Internet Domain Name is registered.

 

(c)          Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each account and each payment in respect of general
intangibles to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise thereto. No Credit Party shall have any obligation or
liability under any agreement giving rise to an account or a payment in respect
of a general intangible by reason of or arising out of any Loan Document or the
receipt by any Credit Party of any payment relating thereto, nor shall any
Credit Party be obligated in any manner to perform any obligation of any Grantor
under or pursuant to any agreement giving rise to an account or a payment in
respect of a general intangible, to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts that may have been assigned to it or to which it may be entitled
at any time or times.

 

Section 6.3 Pledged Collateral. (a) Voting Rights. During the continuance of an
Event of Default, upon notice by the Agent to the relevant Grantor or Grantors,
the Agent or its nominee may exercise (A) any voting, consent, corporate and
other right pertaining to the Pledged Collateral at any meeting of shareholders,
partners or members, as the case may be, of the relevant issuer or issuers of
Pledged Collateral or otherwise and (B) any right of conversion, exchange and
subscription and any other right, privilege or option pertaining to the Pledged
Collateral as if it were the absolute owner thereof (including the right to
exchange at its discretion any Pledged Collateral upon the merger, amalgamation,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate or equivalent structure of any issuer of Pledged Stock, the right
to deposit and deliver any Pledged Collateral with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Agent may determine), all without liability except to account
for property actually received by it; provided, however, that the Agent shall
have no duty to any Grantor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing.

 



23

 

 

(b)          Proxies. In order to permit the Agent, during the continuance of an
Event of Default, to exercise the voting and other consensual rights that it may
be entitled to exercise pursuant hereto and to receive all dividends and other
distributions that it may be entitled to receive hereunder, (i) each Grantor
shall promptly execute and deliver (or cause to be executed and delivered) to
the Agent all such proxies, dividend payment orders and other instruments as the
Agent may from time to time reasonably request and (ii) without limiting the
effect of clause (i) above, such Grantor hereby grants to the Agent an
irrevocable proxy to vote all or any part of the Pledged Collateral and to
exercise all other rights, powers, privileges and remedies to which a holder of
the Pledged Collateral would be entitled (including giving or withholding
written consents of shareholders, partners or members, as the case may be,
calling special meetings of shareholders, partners or members, as the case may
be, and voting at such meetings), which proxy shall be effective, automatically
and without the necessity of any action (including any transfer of any Pledged
Collateral on the record books of the issuer thereof) by any other person
(including the issuer of such Pledged Collateral or any officer or agent
thereof) during the continuance of an Event of Default and which proxy shall
only terminate upon the payment in full in cash of the Secured Obligations
(other than contingent indemnification obligations to the extent no claim giving
rise thereto has been asserted).

 

(c)          Authorization of Issuers. Each Grantor hereby expressly irrevocably
authorizes and instructs, without any further instructions from such Grantor,
each issuer of any Pledged Collateral pledged hereunder by such Grantor to (i)
comply with any instruction received by it from the Agent in writing that states
that an Event of Default is continuing and is otherwise in accordance with the
terms of this Agreement and each Grantor agrees that such issuer shall be fully
protected from liabilities to such Grantor in so complying and (ii) unless
otherwise expressly permitted hereby or the Credit Agreement, pay any dividend
or make any other payment with respect to the Pledged Collateral directly to the
Agent.

 

Section 6.4 Proceeds to be Turned over to and Held by Agent. Unless otherwise
expressly provided in the Credit Agreement or this Agreement, at any time during
the continuance of an Event of Default, proceeds of any Collateral received by
any Grantor hereunder in cash or cash equivalents shall be held by such Grantor
in trust for the Agent and the other Credit Parties, segregated from other funds
of such Grantor, and shall, promptly upon receipt by any Grantor, be turned over
to the Agent in the exact form received (with any necessary endorsement). All
such proceeds of Collateral and any other proceeds of any Collateral received by
the Agent in cash or cash equivalents shall be held by the Agent in a Cash
Collateral Account. All proceeds being held by the Agent in a Cash Collateral
Account (or by such Grantor in trust for the Agent) shall continue to be held as
collateral security for the Secured Obligations and shall not constitute payment
thereof until applied as provided in the Credit Agreement.

 



24

 

 

Section 6.5 Sale of Pledged Collateral. (a) Each Grantor recognizes that the
Agent may be unable to effect a public sale of any Pledged Collateral by reason
of certain prohibitions contained in the Securities Laws and applicable state or
foreign securities laws or otherwise or may determine that a public sale is
impracticable, not desirable or not commercially reasonable and, accordingly,
may resort to one or more private sales thereof to a restricted group of
purchasers that shall be obliged to agree, among other things, to acquire such
securities for their own account for investment and not with a view to the
distribution or resale thereof. Each Grantor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner. The Agent shall be under no obligation to delay a sale of any
Pledged Collateral for the period of time necessary to permit the issuer thereof
to register such securities for public sale under the Securities Laws or under
applicable state securities laws even if such issuer would agree to do so.

 

(b)          Each Grantor agrees to use its commercially reasonable efforts to
do or cause to be done all such other acts as may be necessary to make such sale
or sales of any portion of the Pledged Collateral pursuant to Section 6.1 and
this Section 6.5 valid and binding and in compliance with all applicable Laws.
Each Grantor further agrees that a breach of any covenant contained herein will
cause irreparable injury to the Agent and other Credit Parties, that the Agent
and the other Credit Parties have no adequate remedy at law in respect of such
breach and, as a consequence, that each and every covenant contained herein
shall be specifically enforceable against such Grantor, and such Grantor hereby
waives and agrees not to assert any defense against an action for specific
performance of such covenants except for a defense that no Event of Default has
occurred under the Credit Agreement or that all Secured Obligations have been
paid in full in cash. Each Grantor waives any and all rights of contribution or
subrogation upon the sale or disposition of all or any portion of the Pledged
Collateral by Agent.

 

Section 6.6 Deficiency. Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of any Collateral are insufficient
to pay the Secured Obligations and the reasonable and documented fees and
disbursements of any attorney employed by the Agent or any other Credit Party to
collect such deficiency pursuant to the terms of the Credit Agreement.

 



25

 

 

ARTICLE VII

 

THE AGENT

 

Section 7.1 Agent’s Appointment as Attorney-in-Fact. (a) Each Grantor hereby
irrevocably constitutes and appoints the Agent and any Related Party thereof,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of such Grantor and
in the name of such Grantor or in its own name, for the purpose of carrying out
the terms of the Loan Documents, to take any appropriate action and to execute
any document or instrument that may be reasonably necessary or desirable to
accomplish the purposes of the Loan Documents, and, without limiting the
generality of the foregoing, each Grantor hereby gives the Agent and its Related
Parties the power and right, on behalf of such Grantor, without notice to or
assent by such Grantor, to do any of the following when an Event of Default
shall be continuing:

 

(i)          in the name of such Grantor, in its own name or otherwise, take
possession of and indorse and collect any check, draft, note, acceptance or
other instrument for the payment of moneys due under any account or general
intangible or with respect to any other Collateral and file any claim or take
any other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Agent for the purpose of collecting any such moneys due under
any account or general intangible or with respect to any other Collateral
whenever payable;

 

(ii)          in the case of any Intellectual Property (other than Excluded
Property) owned by or licensed to the Grantors, execute, deliver and have
recorded any document that the Agent may request to evidence, effect, publicize
or record the Agent’s security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;

 

(iii)         pay or discharge taxes and Liens levied or placed on or threatened
against any Collateral, effect any repair or pay any insurance called for by the
terms of the Credit Agreement (including all or any part of the premiums
therefor and the costs thereof);

 

(iv)        execute, in connection with any sale provided for in Section 6.1 or
Section 6.5, any document to effect or otherwise reasonably necessary or
appropriate in relation to evidence the sale of any Collateral; or

 



26

 

 

(v)         (A) direct any party liable for any payment under any Collateral to
make payment of any moneys due or to become due thereunder directly to the Agent
or as the Agent shall direct, (B) ask for or demand, and collect and receive
payment of and receipt for, any moneys, claims and other amounts due or to
become due at any time in respect of or arising out of any Collateral, (C) sign
and indorse any invoice, freight or express bill, bill of lading, storage or
warehouse receipt, draft against debtors, assignment, verification, notice and
other document in connection with any Collateral, (D) commence and prosecute any
suit, action or proceeding at law or in equity in any court of competent
jurisdiction to collect any Collateral and to enforce any other right in respect
of any Collateral, (E) defend any actions, suits, proceedings, audits, claims,
demands, orders or disputes brought against such Grantor with respect to any
Collateral, (F) settle, compromise or adjust any such actions, suits,
proceedings, audits, claims, demands, orders or disputes and, in connection
therewith, give such discharges or releases as the Agent may deem appropriate,
(G)  assign any Intellectual Property owned by the Grantors or any intellectual
property licenses of such Grantor to the extent not constituting Excluded
Property throughout the world on such terms and conditions and in such manner as
the Agent shall in its sole discretion determine, including the execution and
filing of any document necessary to effectuate or record such assignment and
(H)  generally, sell, assign, convey, transfer or grant a Lien on, make any
Contractual Obligation with respect to and otherwise deal with, any Collateral
as fully and completely as though the Agent were the absolute owner thereof for
all purposes and do, at the Agent’s option, at any time or from time to time,
all acts and things that the Agent deems necessary to protect, preserve or
realize upon any Collateral and the Credit Parties’ security interests therein
and to effect the intent of the Loan Documents, all as fully and effectively as
such Grantor might do.

 

(b)          If any Grantor fails to perform or comply with any Contractual
Obligation contained herein, the Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such Contractual Obligation.

 

(c)          The reasonable expenses of the Agent incurred in connection with
actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate equal to the Default Rate, from the date of payment by the
Agent to the date reimbursed by the relevant Grantor, shall be payable by such
Grantor to the Agent on demand.

 

(d)          Each Grantor hereby ratifies all that said attorneys shall lawfully
do or cause to be done by virtue of this Section 7.1. All powers, authorizations
and agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

 

Section 7.2 Authorization to File Financing Statements. Each Grantor authorizes
the Agent and its Related Parties, at any time and from time to time, to file or
record financing statements, amendments thereto, and other filing or recording
documents or instruments with respect to any Collateral in such form and in such
offices as the Agent reasonably determines appropriate to perfect the security
interests of the Agent under this Agreement, and such financing statements and
amendments may describe the Collateral covered thereby as “all assets of the
debtor”. A photographic or other reproduction of this Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction. Such Grantor also hereby
ratifies its authorization for the Agent to have filed any initial financing
statement or amendment thereto under the UCC (or other similar laws) in effect
in any jurisdiction if filed prior to the date hereof.

 



27

 

 

Section 7.3 Authority of Agent. Each Grantor acknowledges that the rights and
responsibilities of the Agent under this Agreement with respect to any action
taken by the Agent or the exercise or non-exercise by the Agent of any option,
voting right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Agent and the
other Credit Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Agent and the Grantors, the Agent shall be conclusively presumed
to be acting as agent for the Credit Parties with full and valid authority so to
act or refrain from acting, and no Grantor shall be under any obligation or
entitlement to make any inquiry respecting such authority.

 

Section 7.4 Duty; Obligations and Liabilities. (a) Duty of Agent. The Agent’s
sole duty with respect to the custody, safekeeping and physical preservation of
the Collateral in its possession shall be to deal with it in the same manner as
the Agent deals with property for its own account. The powers conferred on the
Agent hereunder are solely to protect the Agent’s interest in the Collateral and
shall not impose any duty upon the Agent to exercise any such powers. The Agent
shall be accountable only for amounts that it receives as a result of the
exercise of such powers, and neither it nor any of its Related Parties shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own bad faith, gross negligence or willful misconduct as finally
determined by a court of competent jurisdiction. In addition, the Agent shall
not be liable or responsible for any loss or damage to any Collateral, or for
any diminution in the value thereof, by reason of the act or omission of any
warehousemen, carrier, forwarding agency, consignee or other bailee if such
Person has been selected by the Agent in good faith.

 

(b) Obligations and liabilities with respect to Collateral. No Credit Party and
no Related Parties thereof shall be liable for failure to demand, collect or
realize upon any Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to any Collateral. The powers conferred on the Agent hereunder shall not
impose any duty upon any other Credit Party to exercise any such powers. The
other Credit Parties shall be accountable only for amounts that they actually
receive as a result of the exercise of such powers, and neither they nor any of
their respective officers, directors, employees or agents shall be responsible
to any Grantor for any act or failure to act hereunder, except for their own bad
faith, gross negligence or willful misconduct as finally determined in a non-
appealable judgment by a court of competent jurisdiction.

 



28

 

 

ARTICLE VIII

 

MISCELLANEOUS

 

Section 8.1 Reinstatement. Each Grantor agrees that, if any payment made by any
Loan Party or other Person and applied to the Secured Obligations is at any time
annulled, avoided, set aside, rescinded, invalidated, declared to be fraudulent
or preferential or otherwise required to be refunded or repaid, or the proceeds
of any Collateral are required to be returned by any Credit Party to such Loan
Party, its estate, trustee, receiver or any other party, including any Grantor,
under any bankruptcy law, state or federal law, common law or equitable cause,
then, to the extent of such payment or repayment, any Lien or other Collateral
securing such liability shall be and remain in full force and effect, as fully
as if such payment had never been made. If, prior to any of the foregoing, (a)
any Lien or other Collateral securing such Grantor’s liability hereunder shall
have been released or terminated by virtue of the foregoing or (b) any provision
of the Guaranty hereunder shall have been terminated, cancelled or surrendered,
such Lien, other Collateral or provision shall be reinstated in full force and
effect and such prior release, termination, cancellation or surrender shall not
diminish, release, discharge, impair or otherwise affect the obligations of any
such Grantor in respect of any Lien or other Collateral securing such obligation
or the amount of such payment.

 

Section 8.2 Release of Collateral. Subject to the terms of the Intercreditor
Agreement, (a) At the time provided in subsection 9.10(a)(i) of the Credit
Agreement, the Collateral shall be released from the Lien created hereby and
this Agreement and all obligations (other than those expressly stated to survive
such termination) of the Agent and each Grantor hereunder shall terminate, all
without delivery of any instrument or performance of any act by any party, and
all rights to the Collateral shall revert to the Grantors. Each Grantor (or its
designee) is hereby authorized to file UCC amendments, other release documents
and, if necessary, appropriate filings with any applicable IP Office, and other
documents at such time evidencing the termination of the Liens so released. At
the request of any Grantor following any such termination, the Agent shall
promptly deliver to such Grantor any Collateral of such Grantor held by the
Agent hereunder and execute and deliver to such Grantor such documents
(including termination statements and intellectual property filing terminations)
as such Grantor shall reasonably request to evidence such termination.

 

(b)          If the Agent shall be directed or permitted pursuant to subsection
9.10(a) of the Credit Agreement to release any Lien or any Collateral, such
Collateral shall be released from the Lien created hereby to the extent provided
under, and subject to the terms and conditions set forth in, such subsection. In
connection therewith, the Agent, at the request of any Grantor, shall execute
and deliver to such Grantor such documents (including termination statements and
intellectual property filing terminations) as such Grantor shall reasonably
request to evidence such release.

 



29

 

 

(c)          At the time provided in subsection 9.10(b) of the Credit Agreement
and at the request of any Borrower, a Grantor shall be released from its
obligations hereunder in the event that all the Stock and Stock Equivalents of
such Grantor shall be sold to any Person that is not an Affiliate of any
Borrower and a Subsidiary of any Borrower in a transaction permitted by the Loan
Documents.

 

Section 8.3 Independent Obligations. The obligations of each Grantor hereunder
are independent of and separate from the Secured Obligations and the Guaranteed
Obligations. If any Secured Obligation or Guaranteed Obligation is not paid when
due, or upon any Event of Default, the Agent may, at its sole election, proceed
directly and at once, without notice, against any Grantor and any Collateral to
collect and recover the full amount of any Secured Obligation or Guaranteed
Obligation then due, without first proceeding against any other Grantor, any
other Loan Party or any other Collateral and without first joining any other
Grantor or any other Loan Party in any proceeding.

 

Section 8.4 No Waiver by Course of Conduct. No Credit Party shall by any act
(except by a written instrument pursuant to Section 8.5), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default. No failure to exercise,
nor any delay in exercising, on the part of any Credit Party, any right, power
or privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by any Credit Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy that such Credit
Party would otherwise have on any future occasion.

 

Section 8.5 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 10.01 of the Credit Agreement and the terms of the
Intercreditor Agreement; provided, however, (a) that schedules to this Agreement
may be supplemented (but no existing provisions may be modified and no
Collateral may be released) through Pledge Amendments and Joinder Agreements or
through other documents acceptable to Agent, in substantially the form of Annex
1 and Annex 2, respectively, in each case duly executed by the Agent and each
Grantor directly affected thereby and (b) any Grantor may supplement the
schedules hereto to the extent necessary to disclose new or changed facts after
the Closing Date.

 

Section 8.6 Additional Grantors; Additional Pledged Collateral. (a) Joinder
Agreements. If, at the option of any Borrower or as required pursuant to Section
6.11 of the Credit Agreement, the Borrowers shall cause any Subsidiary that is
not a Grantor to become a Grantor hereunder, such Subsidiary shall execute and
deliver to the Agent a Joinder Agreement substantially in the form of Annex 2
(each, a “Joinder Agreement”) and shall thereafter for all purposes be a party
hereto and have the same rights, benefits and obligations as a Grantor party
hereto on the Closing Date as required hereunder or pursuant to the other Loan
Documents.

 



30

 

 

(b) Pledge Amendments. To the extent any Pledged Collateral has not been
delivered as of the Closing Date, such Grantor shall deliver a pledge amendment
duly executed by the Grantor in substantially the form of Annex 1 (each, a
“Pledge Amendment”). Such Grantor authorizes the Agent to attach each Pledge
Amendment to this Agreement.

 

Section 8.7 Notices. All notices, requests and demands to or upon the Agent or
any Grantor hereunder shall be effected in the manner provided for in Section
10.02 of the Credit Agreement; provided, however, that any such notice, request
or demand to or upon any Grantor shall be addressed to the Borrowers’ notice
address set forth in such Section 10.02.

 

Section 8.8 Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of each
Credit Party and their successors and assigns; provided, however, that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Agent.

 

Section 8.9 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or by Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

 

Section 8.10 Severability. Any provision of this Agreement being held illegal,
invalid or unenforceable in any jurisdiction shall not affect any part of such
provision not held illegal, invalid or unenforceable, any other provision of
this Agreement or any part of such provision in any other jurisdiction.

 

Section 8.11 Governing Law. This Agreement and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the law of the State of Illinois.

 

Section 8.12 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO, OR DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREIN OR RELATED THERETO (WHETHER FOUNDED IN
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
OTHER PARTY AND NO RELATED PARTY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.12.

 



31

 

 

EACH GRANTOR AGREES TO BE BOUND BY THE PROVISIONS OF SECTION 10.14 OF THE CREDIT
AGREEMENT.

 

Section 8.1 Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the Lien and security interest granted pursuant to this Agreement and
the exercise of any right or remedy hereunder are subject to the provisions of
the Intercreditor Agreement. To the extent the terms of this Agreement conflict
with the terms contained in the Intercreditor Agreement, the Intercreditor
Agreement will prevail, except to the extent that such interpretation
contravenes the parties’ mutual intent to create a validly existing and attached
security interest. Without limiting the generality of the foregoing, and
notwithstanding anything herein to the contrary, until the Discharge of
[Term/Revolving] Loan Debt (as defined in the Intercreditor Agreement), any
obligation of any Grantor hereunder or under any other Security Document with
respect to the delivery of any [Term/Revolving] Loan Priority Collateral shall
be deemed to be satisfied by delivery of such [Term/Revolving] Loan Priority
Collateral to the [Term/Revolving] Loan Agent pursuant to the [Term/Revolving]
Loan Documents (each as defined in the Intercreditor Agreement).

 

[SIGNATURE PAGES FOLLOW]

 



32

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty and
Security Agreement to be duly executed and delivered as of the date first above
written. 

 

VERTEX ENERGY, INC.

 









By:             Name:             Its:    





 

VERTEX ENERGY OPERATING, LLC

 









By:             Name:               Its:    





 



BANGO OIL LLC   VERTEX RECOVERY MANAGEMENT, LLC        By:     By:         Name:
            Name:           Its:               Its:    



 



VERTEX REFINING NV, LLC   VERTEX REFINING LA, LLC       By:     By:  
      Name:             Name:           Its:               Its:    

 



VERTEX REFINING OH, LLC   VERTEX II GP, LLC       By:     By:         Name:    
        Name:           Its:               Its:    

 

[Signature Page to Guaranty and Security Agreement]

 



 

 

 





VERTEX MERGER SUB, LLC   VERTEX ACQUISITION SUB, LLC        By:     By:    
      Name:           Name:           Its:               Its:    

 

CEDAR MARINE TERMINALS, LP   CROSSROAD CARRIERS, L.P.       By:     By:    
      Name:             Name:           Its:               Its:    






VERTEX RECOVERY, L.P.   H & H OIL, L.P.       By:     By:           Name:      
      Name:           Its:               Its:    

 



GOLDEN STATE LUBRICANTS WORKS, LLC   VERTEX RECOVERY MANAGEMENT LA, LLC      
By:     By:           Name:             Name:           Its:               Its:
   

 

[Signature Page to Guaranty and Security Agreement]

 



 

 

 



ACCEPTED AND AGREED

as of the date first above written:

      ENCINA BUSINESS CREDIT, LLC, as Agent           By:     Name:     Title:
Duly Authorized Signatory  



 

[Signature Page to Guaranty and Security Agreement]

 



 

 



 

ANNEX 1

TO 

GUARANTY AND SECURITY AGREEMENT1

 

FORM OF PLEDGE AMENDMENT

 

This Pledge Amendment, dated as of_____________     , 20   , is delivered
pursuant to Section 8.6 of the Guaranty and Security Agreement, dated as of
February 1, 2017, by VERTEX ENERGY, INC., a Nevada corporation (“Holdings”),
VERTEX ENERGY OPERATING, LLC, a Texas limited liability company, BANGO OIL LLC,
a Nevada limited liability company, VERTEX REFINING NV, LLC, a Nevada limited
liability company, VERTEX REFINING OH, LLC, an Ohio limited liability company,
VERTEX MERGER SUB, LLC, a California limited liability company, VERTEX RECOVERY
MANAGEMENT, LLC, a Texas limited liability company, VERTEX RECOVERY MANAGEMENT
LA, LLC, a Louisiana limited liability company, VERTEX REFINING LA, LLC, a
Louisiana limited liability company, VERTEX II GP, LLC, a Nevada limited
liability company, VERTEX ACQUISITION SUB, LLC, a Nevada limited liability
company, CEDAR MARINE TERMINALS, LP, a Texas limited partnership, VERTEX
RECOVERY, L.P., a Texas limited partnership, GOLDEN STATE LUBRICANTS WORKS, LLC,
a Delaware limited liability company, CROSSROAD CARRIERS, L.P., a Texas limited
partnership, and H & H OIL, L.P., a Texas limited partnership (individually each
a “Borrower” and, collectively, “Borrowers”), the undersigned Grantor and the
other Affiliates of the Borrowers from time to time party thereto as Grantors in
favor of ENCINA BUSINESS CREDIT, LLC, as Agent for the Credit Parties referred
to therein (the “Guaranty and Security Agreement”). Capitalized terms used
herein without definition are used as defined in the Guaranty and Security
Agreement.

 

The undersigned hereby agrees that this Pledge Amendment may be attached to the
Guaranty and Security Agreement and that the Pledged Collateral listed on Annex
1- A to this Pledge Amendment shall be and become part of the Collateral
referred to in the Guaranty and Security Agreement and shall secure all
Obligations of the undersigned.

 

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Sections 4.1, 4.2, 4.5 and 4.10 of the Guaranty and
Security Agreement is true and correct and as of the date hereof as if made on
and as of such date.

 



  [GRANTOR]         By:       Name:     Title:

 



 



To be used for pledge of Additional Pledged Collateral by existing Grantor.

 



A1-1 

 

 

Annex 1-A

 

PLEDGED STOCK

 



ISSUER   CLASS   CERTIFICATE
NO(S).   PAR
VALUE   NUMBER
OF
SHARES,
UNITS OR
INTERESTS

 

PLEDGED DEBT INSTRUMENTS

 



ISSUER   DESCRIPTION OF
DEBT   CERTIFICATE
NO(S).   FINAL
MATURITY   PRINCIPAL
AMOUNT

 



A1-2 

 

 



ACKNOWLEDGED AND AGREED
as of the date first above written:         ENCINA BUSINESS CREDIT, LLC, as
Agent         By:        Name:     Title: Duly Authorized Signatory  

 



A1-3 

 

 

ANNEX 2

TO

GUARANTY AND SECURITY AGREEMENT

 

FORM OF JOINDER AGREEMENT

 

This JOINDER AGREEMENT, dated as of ________ ___, 20__, is delivered pursuant to
Section 8.6 of the Guaranty and Security Agreement, dated as of February 1,
2017, by VERTEX ENERGY, INC., a Nevada corporation (“Holdings”), VERTEX ENERGY
OPERATING, LLC, a Texas limited liability company, BANGO OIL LLC, a Nevada
limited liability company, VERTEX REFINING NV, LLC, a Nevada limited liability
company, VERTEX REFINING OH, LLC, an Ohio limited liability company, VERTEX
MERGER SUB, LLC, a California limited liability company, VERTEX RECOVERY
MANAGEMENT, LLC, a Texas limited liability company, VERTEX RECOVERY MANAGEMENT
LA, LLC, a Louisiana limited liability company,, VERTEX REFINING LA, LLC, a
Louisiana limited liability company, VERTEX II GP, LLC, a Nevada limited
liability company, VERTEX ACQUISITION SUB, LLC, a Nevada limited liability
company, CEDAR MARINE TERMINALS, LP, a Texas limited partnership, VERTEX
RECOVERY, L.P., a Texas limited partnership, GOLDEN STATE LUBRICANTS WORKS, LLC,
a Delaware limited liability company, CROSSROAD CARRIERS, L.P., a Texas limited
partnership, and H & H OIL, L.P., a Texas limited partnership (individually each
a “Borrower” and, collectively, “Borrowers”) and the Affiliates of the Borrowers
from time to time party thereto as Grantors in favor of ENCINA BUSINESS CREDIT,
LLC, as Agent for the Credit Parties referred to therein (as such agreement may
be amended, restated, supplemented and/or otherwise modified from time to time,
the “Guaranty and Security Agreement”). Capitalized terms used herein without
definition are used as defined in the Guaranty and Security Agreement.

 

By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 8.6 of the Guaranty and Security Agreement, hereby becomes a party to
the Guaranty and Security Agreement as a Grantor and a Guarantor thereunder with
the same force and effect as if originally named as a Grantor and a Guarantor
therein and, without limiting the generality of the foregoing, as collateral
security for the prompt and complete payment and performance when due (whether
at stated maturity, by acceleration or otherwise) of the Secured Obligations of
the undersigned, hereby mortgages, pledges and hypothecates to the Agent for the
benefit of the Credit Parties, and grants to the Agent for the benefit of the
Credit Parties a lien on and security interest in, all of its right, title and
interest in, to and under the Collateral of the undersigned and expressly
assumes all obligations and liabilities of a Grantor and a Guarantor thereunder.
The undersigned hereby agrees to be bound as a Grantor and a Guarantor for the
purposes of the Guaranty and Security Agreement.



 



A2-1 

 

 

The information set forth in Annex 1-A is hereby added to the information set
forth in Schedules 1 through 6 to the Guaranty and Security Agreement. By
acknowledging and agreeing to this Joinder Agreement, the undersigned hereby
agree that this Joinder Agreement may be attached to the Guaranty and Security
Agreement and that the Collateral listed on Annex 1-A to this Joinder Amendment
shall be and become part of the Collateral referred to in the Guaranty and
Security Agreement and shall secure all Secured Obligations of the undersigned.

 

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article IV of the Guaranty and Security Agreement
applicable to it is true and correct on and as the date hereof as if made on and
as of such date.

 

A2-2 

 

 

IN WITNESS WHEREOF, THE UNDERSIGNED HAS CAUSED THIS JOINDER AGREEMENT TO BE DULY
EXECUTED AND DELIVERED AS OF THE DATE FIRST ABOVE WRITTEN.

 



  [Additional Grantor]         By:        Name:     Title:

 



A2-3 

 

 



ACKNOWLEDGED AND AGREED
as of the date first above written:         [EACH GRANTOR PLEDGING ADDITIONAL
COLLATERAL]         By:       Name:     Title:  

 



ENCINA BUSINESS CREDIT, LLC, as Agent         By:       Name:     Title: Duly
Authorized Signatory  

 



A2-4 

 

 

ANNEX 3

TO

GUARANTY AND SECURITY AGREEMENT

 

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT1

 

THIS [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT, dated as of _________
___, 20__, is made by _________________, [“__________”],
__________________[“___________________”]                              and __
[“________”] (each a “Grantor” and, collectively, the “Grantors”), in favor of
Encina Business Credit, LLC (“Encina”), as agent (in such capacity, together
with its successors and permitted assigns, the “Agent”) for the Lenders, and the
other Credit Parties (each as defined in the Credit Agreement referred to
below).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the [ABL] Credit Agreement, dated as of February 1, 2017
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Holdings, the Borrowers, the other
Loan Parties, and the Lenders from time to time party thereto and the Agent, the
Lenders have severally agreed to make extensions of credit to the Borrowers upon
the terms and subject to the conditions set forth therein;

 

WHEREAS, each Grantor has agreed, pursuant to a Guaranty and Security Agreement
of even date herewith in favor of the Agent (the “Guaranty and Security
Agreement”), to guarantee the Obligations (as defined in the Credit Agreement)
of the Borrowers; and

 

WHEREAS, all of the Grantors are party to the Guaranty and Security Agreement
pursuant to which the Grantors are required to execute and deliver this
[Copyright] [Patent] [Trademark] Security Agreement;

 

NOW, THEREFORE, in consideration of the premises and to induce the Lenders and
the Agent to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to the Borrowers thereunder, each Grantor
hereby agrees with the Agent as follows:

 

Section 1. Defined Terms. Capitalized terms used herein without definition are
used as defined in the Guaranty and Security Agreement.

 

Section 2. Grant of Security Interest in [Copyright] [Trademark] [Patent]
Collateral. Each Grantor, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of such Grantor, hereby mortgages, pledges
and hypothecates to the Agent for the benefit of the Credit Parties, and grants
to the Agent for the benefit of the Credit Parties a Lien on and security
interest in, all of its right, title and interest in, to and under the following
Collateral of such Grantor (the “[Copyright] [Patent] [Trademark] Collateral”):

 



 



1 Separate agreements should be executed relating to each Grantor’s respective
Copyrights, Patents, and Trademarks.

 

A3-1 

 

 

(a)          [all of its copyrights and all intellectual property licenses
providing for the grant by or to such Grantor of any right under any copyright,
including, without limitation, those referred to on Schedule 1 hereto;

 

(b)          all renewals, reversions and extensions of the foregoing; and

 

(c)          all income, royalties, proceeds and liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.]

 

or

 

(a)          [all of its patents and all intellectual property licenses
providing for the grant by or to such Grantor of any right under any patent,
including, without limitation, those referred to on Schedule 1 hereto;

 

(a)         all reissues, reexaminations, continuations, continuations-in-part,
divisionals, renewals and extensions of the foregoing; and

 

(b)         all income, royalties, proceeds and liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.]

 

or

 

(a)         [all of its trademarks and all intellectual property licenses
providing for the grant by or to such Grantor of any right under any trademark,
including, without limitation, those referred to on Schedule 1 hereto;

 

(c)         all renewals and extensions of the foregoing;

 

(d)         all goodwill of the business connected with the use of, and
symbolized by, each such trademark; and

 

(e)         all income, royalties, proceeds and liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.]

 



A3-2 

 

 

Section 3. Guaranty and Security Agreement. The security interest granted
pursuant to this [Copyright] [Patent] [Trademark] Security Agreement is granted
in conjunction with the security interest granted to the Agent pursuant to the
Guaranty and Security Agreement and each Grantor hereby acknowledges and agrees
that the rights and remedies of the Agent with respect to the security interest
in the [Copyright] [Patent] [Trademark] Collateral made and granted hereby are
more fully set forth in the Guaranty and Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.

 

Section 4. Grantor Remains Liable. Each Grantor hereby agrees that, anything
herein to the contrary notwithstanding, such Grantor shall assume full and
complete responsibility for the prosecution, defense, enforcement or any other
necessary or desirable actions in connection with their [Copyrights] [Patents]
[Trademarks] and intellectual property licenses subject to a security interest
hereunder.

 

Section 5. Counterparts. This [Copyright] [Patent] [Trademark] Security
Agreement may be executed in any number of counterparts and by different parties
in separate counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement. Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart.

 

Section 6. Governing Law. This [Copyright] [Patent] [Trademark] Security
Agreement and the rights and obligations of the parties hereto shall be governed
by, and construed and interpreted in accordance with, the law of the State of
Illinois.

 

[SIGNATURE PAGES FOLLOW]

 

A3-3 

 

 

IN WITNESS WHEREOF, each Grantor has caused this [Copyright] [Patent]
[Trademark] Security Agreement to be executed and delivered by its duly
authorized officer as of the date first set forth above.

 



  Very truly yours,       [GRANTOR]    as Grantor         By:        Name:    
Title:

 



ACCEPTED AND AGREED
as of the date first above written:         ENCINA BUSINESS CREDIT, LLC, as
Agent         By:        Name:     Title: Duly Authorized Signatory  

 

[SIGNATURE PAGE TO [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT]

 

A3-4 

 

 

SCHEDULE I
TO

[COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT

 

[Copyright] [Patent] [Trademark] Registrations

 

1.          REGISTERED [COPYRIGHTS] [PATENTS] [TRADEMARKS]

 

[Include Registration Number and Date]

 

2.          [COPYRIGHT] [PATENT] [TRADEMARK] APPLICATIONS

 

[Include Application Number and Date]

 

3.          Intellectual Property Licenses [Include complete legal description
of agreement (name of agreement, parties and date)]

 



 

 

 

Execution Copy

 

Schedule 1
Commercial Tort Claims

 

Vertex Refining NV, LLC v. National Union Fire Insurance Company of Pittsburgh,
PA and Assurance Agency, Ltd, Case No. 16-cv-03498 (U.S. District Court for the
Northern District of Illinois).

 

Schedule 1
Commercial Tort Claims

 



 

 

 

Schedule 2
Filings

 

Grantor Filing Type Jurisdiction Filing Office Vertex Energy Operating, LLC
UCC-1 Texas Secretary of State Vertex Energy, Inc. UCC-1 Nevada Secretary of
State

Vertex Refining NV, LLC

UCC-1 

(all assets) 

Nevada

Secretary of State 

Vertex Refining NV, LLC

UCC-1 

(tort) 

Nevada

Secretary of State

Vertex Refining LA, LLC UCC-1 Louisiana Jefferson Parish Vertex Refining OH, LLC
UCC-1 Ohio Secretary of State Vertex II GP, LLC UCC-1 Nevada Secretary of State
Vertex Merger Sub, LLC UCC-1 California Secretary of State Vertex Acquisition
Sub, LLC UCC-1 Nevada Secretary of State Cedar Marine Terminals, LP UCC-1 Texas
Secretary of State Crossroad Carriers, L.P. UCC-1 Texas Secretary of State
Vertex Recovery, L.P. UCC-1 Texas Secretary of State H & H Oil, L. P. UCC-1
Texas Secretary of State Golden State Lubricants Works, LLC UCC-1 Delaware
Secretary of State Bango Oil LLC UCC-1 Nevada Secretary of State Vertex Recovery
Management, LLC UCC-1 Texas Secretary of State Vertex Recovery Management LA,
LLC UCC-1 Louisiana Jefferson Parish

 

Schedule 2
Filings

 



 

 



 

Schedule 3

Jurisdiction of Organization; Chief Executive Office

 

Full Legal Name Jurisdiction of Organization Organization I.D.# Vertex Energy,
Inc. Nevada NV20081229119 Vertex Energy Operating, LLC Texas 801959969 Vertex
Refining NV, LLC Nevada N20141170447 Vertex Refining LA, LLC Louisiana 41456232K
Vertex II GP, LLC Nevada NV20121491058 Vertex Merger Sub, LLC California
200814410055 Vertex Acquisition Sub, LLC Nevada NV20111698674 Cedar Marine
Terminals, LP Texas 0800533829 Crossroad Carriers, L.P. Texas 0800854831 Vertex
Recovery, L.P. Texas 0800095940 H & H Oil, L.P. Texas 0800848980 Golden State
Lubricants Works, LLC Delaware 4940256 Vertex Refining OH, LLC Ohio 2322821
Vertex Recovery Management, LLC Texas 802263407 Vertex Recovery Management LA,
LLC Louisiana 42264973K Bango Oil LLC Nevada NV20051740705

 

Each Grantor’s chief executive office is located at 1331 Gemini Street, Suite
250, Houston, TX 77058 and has been located at such location for the five years
preceding the date hereof.

 

Schedule 3

Jurisdiction of Organization; Chief Executive Office

 



 

 

 

Schedule 4
Location of Inventory and Equipment

 

Grantor Property Location Vertex Acquisition Sub, LLC

20909 FM 685 

Pflugerville, TX 78660 (Travis County) 

    Vertex Acquisition Sub, LLC

7311 Decker Drive 

Baytown, TX 77520 (Harris County) 

    Vertex Recovery, L.P.

7941 Recycle Drive 

Corpus Christi, TX 78409 (Nueces County) 

    Vertex Refining OH, LLC

4021 East 5th Avenue 

Columbus, OH 43219 (Franklin County) 

    Vertex Refining OH, LLC

4001 East 5th Avenue 

Columbus, OH 43219 (Franklin County) 

    Vertex Refining OH, LLC

4560 West Pike St. 

Zanesville, OH 43701 (Muskingum County) 

    Vertex Refining OH, LLC

714 Keen Street 

Zanesville, OH 43701 (Muskingum County) 

    Vertex Energy Operating, LLC

1331 Gemini St. 

Suite 250, Houston, TX 77058 (Harris County) 

    Cedar Marine Terminals, LP

200 Atlantic Pipeline Rd. 

Baytown, TX 77520 (Chambers County) 

    Vertex Refining LA, LLC

5000 River Rd. 

Marrero, LA 70072 (Jefferson Parrish) 

    Vertex Refining LA, LLC

278 E. Ravenna Road 

Myrtle Grove, LA 70037 (Plaquemines Parish) 

    H & H Oil, L.P.

11626 Old Corpus Christi Hwy 

San Antonio, TX 78223 (Bexar County) 

    Vertex Refining OH, LLC

4376 State Route 601 

Norwalk, OH 44857 (Huron County) 

 



Schedule 4 

Location of Inventory and Equipment 



 



 

 

 

Vertex Refining OH, LLC

1749 Moxahala Avenue 

Zanesville, OH 43701 (Muskingum County) 

    Vertex Refining OH, LLC

481 Adena Drive 

Mount Sterling, KY 40353 (Montgomery County) 

    Vertex Refining OH, LLC

5330 Point Pleasant Road 

Ravenswood, WV 26164 (Jackson County) 

  



Schedule 4

Location of Inventory and Equipment

 





 

 

 

Schedule 5

Pledged Collateral

 

Pledged LLC Interests:

 

Grantor



Limited Liability Company



Certificated
(Y/N)



Certificate No. (if any)



No. of
Pledged
Units



% of Outstanding LLC Interests of the Limited Liability Company



Vertex Energy, Inc. Vertex Energy Operating, LLC No N/A N/A 100% Vertex Energy
Operating, LLC Vertex Refining NV, LLC No N/A N/A 100% Vertex Energy Operating,
LLC Vertex Refining LA, LLC No N/A N/A 100% Vertex Energy Operating, LLC Vertex
II GP, LLC No N/A N/A 100% Vertex Energy Operating, LLC Vertex Merger Sub, LLC
No N/A N/A 100% Vertex Energy Operating, LLC Vertex Acquisition Sub, LLC No N/A
N/A 100% Vertex Refining NV, LLC Golden State Lubricants Works, LLC No N/A N/A
100% Vertex Energy Operating, LLC Vertex Refining OH, LLC No N/A N/A 100% Vertex
Refining NV, LLC Bango Oil LLC No N/A N/A 100% Vertex Energy Operating, LLC
Vertex Recovery Management, LLC No N/A N/A 100% Vertex Recovery Management, LLC
Vertex Recovery Management LA, LLC

No

N/A

N/A

51% 

 

Schedule 5
Pledged Collateral





 

 

 

Pledged Partnership Interests:

 

Grantor



Partnership



Type of Partnership Interests (e.g., general or limited)



Certificated
(Y/N)



Certificate
No. (if any)



% of Outstanding
Partnership Interests of
the Partnership



Vertex Acquisition Sub, LLC Cedar Marine Terminals, LP Partnership Interests No
N/A 100% Vertex Acquisition Sub, LLC Crossroad Carriers, L.P. Partnership
Interests No N/A 100% Vertex Acquisition Sub, LLC Vertex Recovery, L.P.
Partnership Interests No N/A 100% Vertex Recovery, L.P. H & H Oil, L.P.
Partnership Interests No N/A 100%

  

Pledged Debt Instruments:

 

None.

Schedule 5
Pledged Collateral



 

 

 

Schedule 6

Intellectual Property

 

(i)Intellectual Property that is registered or subject to applications for
registration:

 

Patents

 

Document No. Document Title Grantor

Applicable Dates



US Patent No.



5,306,419

 

Used Lubricating
Oil Reclaiming Vertex
Refining LA,
LLC Patent issued on April 26, 1994 from an application filed on August 5, 1993

US Patent No.



5,447,628

 

Reconstituting
Lubricating Oil Vertex
Refining LA,
LLC Patent issued on September 5, 1995 from an application filed on November 15,
1993 U.S. Patent No.
8,613,838 System for
Making a Usable
Hydrocarbon
Product from Used
Oil Vertex
Energy
Operating,
LLC Patent issued on December 24, 2013 from application filed on July 28, 2010.
U.S. Patent No.
8,398,847 Method for
Making a Usable
Hydrocarbon
Product from Used
Oil Vertex
Energy
Operating,
LLC Patent issued on March 19, 2013 from application filed on July 28, 2010.

 

Trademarks

 

Mark/Grantor Reg. No./ Serial No. Filing Date

Expiration Date



VERTEX

 



Vertex Energy Operating, LLC

 

5007123/86829344

November 23, 2015

 

November 23, 2025

 

PRODUCING TOMORROW’S ENERGY

 



Vertex Energy Operating, LLC

 

86829417

November 23, 2015

 

November 23, 2025

 

VTX

 



Vertex Energy Operating, LLC



86829394

 



Intent-to-Use Application



November 23, 2015

 

November 23, 2025

 











        (VERTEX LOGO) [guasecagr002.jpg]



 

Vertex Energy Operating, LLC

 

86829368

November 23, 2015



November 23, 2025



 

Schedule 6
Intellectual Property





 

 

 

(ii)Internet Domain Names:

 

ARROWRECYCLING.NET

BANGONV.COM

BESTSANDKTRANS.COM

CROSSROADCARRIERS.NET

ESOURCEHOLDINGS.COM

HH-OIL-RECYCLING.COM

HHRECYCLING.COM



OIL-RECYCLING-AUSTIN.COM

OIL-RECYCLING-BAYTOWN.COM

OIL-RECYCLING-EDINBURG.COM

OIL-RECYCLING-HOUSTON.COM



OIL-RECYCLING-SAN-ANTONIO.COM

OIL-RECYCLING-TEXAS.COM

OMEGA-HOLDINGSLLC.COM



OMEGA-REFINING.COM

OMEGAHOLDINGSLLC.CO

OMEGAHOLDINGSLLC.NET

OMEGAREFINERY.COM

OMEGAREFINING.CO

OMEGAREFINING.COM

OMEGAREFINING.NET

SANDKTRANS.COM

VERTEX-PENTHOL.COM

VERTEX-PENTHOL.NET

VERTEX-PENTHOL.US

VERTEXCOMPANIES.NET

VERTEXENERGY.COM

VERTEXGREEN.COM

 

4 

 

 

VERTEXHOLDINGS.NET

VERTEXLUBRICANT.COM

VERTEXLUBRICANTS.COM

VERTEXLUBRICANTS.INFO

VERTEXLUBRICANTS.NET

VERTEXLUBRICANTS.ORG

VERTEXMARINE.COM

VERTEXMARINE.INFO

VERTEXMARINE.NET

VERTEXMARINE.ORG

VERTEXPENTHOL.COM

VERTEXRECLAMATION.COM

VERTEXRECOVERY.COM

VERTEXRECYCLING.NET

VRMWASTEHELP.COM

VTXLUBRICANT.COM

VTXLUBRICANTS.COM

HEARTLAND-PETROLEUM.COM

VERTEXENERGY.ASIA

VERTEXENERGY.TW

VERTEXENERGY.HK

VERTEXENERGY.CN

 

(iii)Material Intellectual Property and material Software:

 

The Grantors use the following common law trademark:



 

 (Vertex logo) [guasecagr003.jpg]



 

The Grantors license the following material Software:

 

●Genesis

 

●Desert Micro

 

●Depreciation Works

 

●Time Clock Plus

 



●IFTA

 



5 

 

 

Schedule 7
Commodity Contracts

 

2002 ISDA Master Agreement dated May 27, 2015 between Macquarie Bank and
Holdings

 

Schedule 7

Commodity Contracts

 



 